Exhibit 10.1


Execution Version


MORGAN STANLEY
SENIOR FUNDING,
INC.
1585 Broadway

New York, New York
10036
 
BARCLAYS
745 Seventh Avenue
New York, New York
10019
 
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH
CREDIT SUISSE LOAN FUNDING
LLC
Eleven Madison Avenue
New York, New York
10010
MUFG BANK, LTD.
1221 Avenue of the Americas
New York, NY 10020



CONFIDENTIAL
 September 11, 2020
Adtalem Global Education Inc.
500 W. Monroe, Suite 28
Chicago, IL 60661
Attention: Mike Randolfi, Senior Vice President, Chief Financial Officer


Re:
Project Concord Commitment Letter
$1,000,000,000 Senior Secured Term Facility
$400,000,000 Senior Secured Revolving Facility
$650,000,000 Senior Secured Bridge Facility

Ladies and Gentlemen:
You have advised Morgan Stanley Senior Funding, Inc. (“MSSF”), Barclays Bank PLC
(“Barclays”), Credit Suisse AG, Cayman Islands Branch (“CS”) and Credit Suisse
Loan Funding LLC (“CSLF” and, together with CS and their respective affiliates,
“Credit Suisse”) and MUFG Bank, Ltd. (“MUFG,” together with MSSF, Barclays and
Credit Suisse, the “Commitment Parties”, “we” or “us”) that Adtalem Global
Education Inc., a Delaware corporation (the “Borrower” or “you”), seeks
financing to consummate the Transactions (such term and each other capitalized
term used but not defined herein having the meanings assigned to them in Annex A
hereto and the Term Sheets referred to below).  This letter, including the Term
Sheets, the Transaction Description attached hereto as Annex A and the
Conditions Annex attached hereto as Annex D (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”.
1. Commitments.  Upon the terms set forth in this Commitment Letter and subject
solely to the conditions set forth in the Conditions Annex, each of MSSF,
Barclays, CS and MUFG is pleased to advise you of its commitment to provide,
severally and not jointly, to the Borrower (a) 40%, 20%, 20% and 20% of the
principal amount of the Term Facility, respectively (the “Term Commitments”),
(b) 40%, 20%, 20% and 20% of the principal amount of the Revolving Facility,
respectively (the “Revolver Commitments”), and (c) 40%, 20%, 20% and 20% of the
principal amount of the Bridge Facility, respectively (the “Bridge Commitments”,
and, together with each of the Term Commitments and the Revolver Commitments,
the “Commitments”). MSSF, Barclays, CS and MUFG are referred to herein as the
“Initial Lenders”.

--------------------------------------------------------------------------------

2. Titles and Roles.  Each of MSSF, Barclays, CSLF and MUFG acting alone or
through or with affiliates selected by it, will act as a joint bookrunner and
joint lead arranger (collectively in such capacities, the “Lead Arrangers”) in
arranging and syndicating each Facility.  MSSF (or an affiliate selected by it)
will act as the sole administrative agent (in such capacity, the “Administrative
Agent”) for each Facility.  No additional agents, co-agents, arrangers or
bookrunners will be appointed and no other titles will be awarded and no other
compensation will be paid (other than compensation expressly contemplated by
this Commitment Letter and the fee letters dated the date hereof from one or
more of the Commitment Parties to you (the “Fee Letters”)) unless you and we
shall agree in writing; provided that, (i) on or prior to the date which is 20
Business Days after the date of this Commitment Letter, you will have the right,
in consultation with us, to appoint additional financial institutions as joint
lead arrangers and joint bookrunners and additional financial institutions as
co-agents (but not joint lead arrangers or joint bookrunners), in each case in
respect of each Facility (all such financial institutions appointed by you,
“Additional Parties”); provided that (x) after giving effect to all such
appointments, the fees of MSSF, Barclays, CS and MUFG in respect of each
Facility shall be at least 30%, 15%, 15% and 15%, respectively, of the aggregate
fees in respect of such Facility as set forth in the Commitment Fee Letter dated
as of the date hereof between the Commitment Parties and you, (y) no individual
Additional Party (together with its affiliates) shall receive fees in respect of
any Facility in an amount greater than the fees of MSSF in respect of such
Facility and (z) the allocation of the commitments of the Additional Parties in
respect of the Facilities and the fees of the Additional Parties in respect of
the Facilities shall be agreed between the Lead Arrangers and you (provided such
allocation of commitments shall be pro rata across the Facilities) and the
commitments of such Additional Party shall permanently reduce the amount of the
commitments of MSSF, Barclays, CS and MUFG hereunder on a pro rata basis, and
(ii) the Lead Arrangers shall have the right, with your consent (not to be
unreasonably withheld), to award titles to other co-agents, arrangers or
bookrunners who are Lenders (as defined below) that provide (or whose affiliates
provide) commitments in respect of the Facilities (it being further agreed, in
the case of the immediately preceding clauses (i) and (ii), that (x) each of the
parties hereto shall execute a revised version of this Commitment Letter or an
amendment or joinder hereto to reflect the commitment or commitments of any such
institution (or its affiliate), (y) no other agent, co-agent, arranger or
bookrunner (other than the Lead Arrangers) will have rights in respect of the
management of the syndication of the Facilities (including, without limitation,
in respect of “market flex” rights under the Fee Letters, over which the Lead
Arrangers will have sole control)) and (z) MSSF will have the “left” and
“highest” placement in any and all marketing materials or other documentation
used in connection with each Facility and shall hold the leading role and
responsibilities conventionally associated with such placement, including
maintaining sole physical books for the Facilities).
2

--------------------------------------------------------------------------------

3. Conditions to Commitment.  The Commitments and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Conditions Annex; it being understood that there are
no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letters, the
Term/Revolver Documentation and the Bridge Loan Documentation or the syndication
of the Facilities) other than the conditions precedent set forth in the
Conditions Annex.
Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Term/Revolver Documentation or the Bridge Loan Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations relating to the Acquired Company, the
Borrower and their respective subsidiaries and their respective businesses the
accuracy of which shall be a condition to the availability of the Facilities on
the Closing Date shall be (i) such of the representations made by the Seller,
the Acquired Company, its subsidiaries or its business in the Acquisition
Agreement as are material to the interests of the Lenders referred to below (the
“Specified Acquisition Agreement Representations”), but only to the extent that
you or your affiliates have the right to terminate your or their obligations
pursuant to Section 7.01(c) of the Acquisition Agreement or otherwise decline to
consummate the Acquisition pursuant to Section 6.02(a) of the Acquisition
Agreement as a result of a breach of any such Specified Acquisition Agreement
Representations (after giving effect to any applicable notice and cure
provisions) or any such Specified Acquisition Agreement Representations not
being accurate and (ii) the Specified Representations (as defined below) and (b)
the terms of the Loan Documentation shall be in a form such that they do not
impair the availability of the Facilities on the Closing Date if the conditions
set forth in or referred to in this Commitment Letter are satisfied (it being
understood that to the extent any security interest in the Collateral referred
to in the Term Sheets may not be granted pursuant to the execution and delivery
by the Loan Parties of a New York law governed security agreement consistent
with the Documentation Principles and perfected by (A) the filing of a UCC
financing statement, (B) the filing of a security agreement with the U.S. Patent
and Trademark Office or the U.S. Copyright Office or (C) taking delivery and
possession of a stock certificate (if any) of any Guarantor (other than, (x) in
the case of the subsidiaries of the Acquired Company, with respect to any such
stock certificate that has not been made available to you at least three (3)
Business Days (as defined below) prior to the Closing Date, to the extent you
have used commercially reasonable efforts to procure delivery thereof, which may
instead be delivered within ten (10) Business Days after the Closing Date (or
such later date as the Administrative Agent may reasonably agree) or (y) where
physical delivery of any stock certificates would be impractical because of
mandatory restrictions imposed by governmental authorities as a result of
COVID-19; provided that, in the case of this clause (y), such stock certificates
shall in any event be delivered to the Administrative Agent within ten (10)
Business Days after the Closing Date (or such later date as the Administrative
Agent may reasonably agree)) if the grant or perfection of the Administrative
Agent’s security interest in and lien on such Collateral may not be accomplished
prior to the Closing Date after your use of commercially reasonable efforts to
do so, then the grant or perfection of the security interest in and lien on such
Collateral shall not constitute a condition precedent to the availability of the
Facilities on the Closing Date but, instead, may be accomplished within sixty
(60) days after the Closing Date (or such longer period after the Closing Date
reasonably acceptable to the Administrative Agent), pursuant to arrangements to
be mutually agreed between the Borrower and the Administrative Agent).  For
purposes hereof, “Specified Representations” means the representations and
warranties referred to in the Term/Revolver Term Sheet relating to corporate
existence of the Borrower and the Guarantors and good standing of the Borrower
and the Guarantors in their respective jurisdictions of organization; power and
authority, due authorization, execution and delivery and enforceability, in each
case, relating to the Borrower and the Guarantors entering into and performance
of the Loan Documentation; no conflicts with or consents under the Borrower’s or
any Guarantor’s organizational documents relating to the Borrower or such
Guarantor entering into and performance of the Loan Documentation; solvency as
of the Closing Date (after giving effect to the Transactions) of the Borrower
and its subsidiaries on a consolidated basis (with solvency being determined on
a basis consistent with the Form of Solvency Certificate attached as Annex E
hereto);  the creation, validity and perfection of security interests in the
Collateral provided on the Closing Date (subject to permitted liens as set forth
in Loan Documentation and the limitations set forth in this paragraph and the
Term Sheets); Federal Reserve margin regulations; the Investment Company Act;
the PATRIOT Act; and use of proceeds not violating OFAC, FCPA or other
anti-corruption and anti-money laundering laws.  This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.
3

--------------------------------------------------------------------------------

4. Syndication.
   (a) The Lead Arrangers intend and reserve the right, both prior to and after
the Closing Date, to secure commitments for the Facilities from a syndicate of
banks, financial institutions and other entities reasonably acceptable to you
(which in any event shall exclude Disqualified Lenders (as defined below)) (such
banks, financial institutions and other entities committing to the Facilities,
together with the Initial Lenders, the “Lenders”) upon the terms and subject to
the conditions set forth in this Commitment Letter.  Until the earlier of (x)
the date that a Successful Syndication (as defined in the Initial Lenders Fee
Letter dated the date hereof between us and you (the “Initial Lenders Fee
Letter”)) is achieved and (y) the date that is 60 days following the Closing
Date (the “Syndication Date”), you agree to use your commercially reasonable
efforts to, and will use commercially reasonable efforts to cause appropriate
members of management of the Acquired Company to, to the extent reasonable and
practical, assist us actively in achieving a syndication of the Facilities that
is satisfactory to us and you.  To assist us in our syndication efforts, you
agree that you will, and will cause your representatives and advisors to, and
will use commercially reasonable efforts to cause, to the extent reasonable and
practical,  appropriate members of management of the Acquired Company and its
representatives and advisors to, (i) provide promptly to the Commitment Parties
and the other Lenders upon request all information reasonably requested by the
Lead Arrangers to assist the Lead Arrangers to complete the syndication, (ii)
make your senior management and (to the extent reasonable and practical)
appropriate members of management of the Acquired Company available to
prospective Lenders on reasonable prior notice and at reasonable times and
places (which may be via video conference), (iii) host, with the Lead Arrangers,
one meeting with prospective Lenders at a mutually agreed time and location
(which may be via video conference) (and to the extent necessary, one or more
conference calls with prospective Lenders in addition to any such meeting), (iv)
assist, and cause your affiliates and advisors to assist, the Lead Arrangers in
the preparation of one or more customary confidential information memoranda and
other customary marketing materials in form and substance reasonably
satisfactory to the Lead Arrangers to be used in connection with the
syndication, (v) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arrangers benefit materially from the existing
lending relationships of the Borrower, (vi) use commercially reasonable efforts
to obtain, at the Borrower’s expense, (A) a current public corporate credit
rating (but not a specific rating) from Standard & Poor’s Rating Services
(“S&P”), (B) a current public corporate family rating (but not a specific
rating) from Moody’s Investors Service, Inc. (“Moody’s”) and (C) a current
public rating (but not a specific rating) with respect to the Facilities and the
Notes from each of S&P and Moody’s, in each case, prior to the launch of general
syndication of the Facilities and (vii) ensure (and use your commercially
reasonable efforts to cause the Acquired Company to ensure) that prior to the
later of the Closing Date and the Syndication Date there will be no competing
issues, offerings, placements, arrangements or syndications of debt or equity
securities or commercial bank or other credit facilities by or on behalf of you
or your subsidiaries or the Acquired Company and its subsidiaries, being
offered, placed or arranged (other than the Facilities, the Notes, and any
equity securities issued or sold, in connection with any settlement or joint
venture or acquisition by you of the securities, businesses, property or other
assets of another person or entity) without the written consent of the Lead
Arrangers, unless such issuance, offering, placement, arrangement or syndication
could not reasonably be expected to materially impair the syndication of the
Facilities (it being understood that (x) indebtedness incurred in the ordinary
course of business of the Borrower and its subsidiaries for capital
expenditures, purchase money indebtedness, capital leases, and working capital
purposes, and (y) letter of credit facilities, in each case, will not materially
impair the syndication of the Facilities).  The foregoing shall not apply to (i)
any indebtedness permitted to remain outstanding or to be incurred by the
Acquired Company and its subsidiaries after the date hereof but prior to the
Closing Date under the Acquisition Agreement (and extensions, refinancings and
renewals thereof prior to the Closing Date to the extent permitted under the
Acquisition Agreement) and (ii) any amendment, restatement, amendment and
restatement, supplement or other modification of the Existing Borrower Credit
Agreement (as defined below) so long as such amendment, restatement, amendment
and restatement, supplement or other modification does not increase the
principal amount of commitments available under the Existing Borrower Credit
Agreement. For the avoidance of doubt, you will not be required to provide any
information to the extent that the provision thereof would violate any
attorney-client privilege, law, rule or regulation, or any obligation of
confidentiality from a third party binding on you, the Acquired Company or any
of your or their respective affiliates (so long as such confidentiality
obligation was not entered into in contemplation of the Transactions); provided
that you shall use commercially reasonable efforts to obtain the relevant
consents under such obligations of confidentiality to allow for the provision of
such information to the extent reasonably requested by the Lead Arranger;
provided, further that you will inform us, to the extent legally permitted, that
you are withholding any information pursuant to the foregoing.  Your obligations
under this Commitment Letter to use commercially reasonable efforts to cause the
Acquired Company, its subsidiaries or members of its management to take (or to
refrain from taking) any action shall be subject to any applicable limitation on
your rights and obligations as set forth in the Acquisition Agreement. 
Notwithstanding the foregoing, the Lead Arrangers will not syndicate the
Facilities to (x) those banks, financial institutions and other institutional
lenders separately identified in writing by you to us prior to the date hereof
(or affiliates of the foregoing to the extent such affiliates are clearly
identifiable on the basis of similarity of such affiliates’ names or designated
in writing by you prior to the date hereof and to the extent such affiliates are
not bona fide debt funds or investment vehicles that are primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business), (y)
competitors of you, the Acquired Company or any of your or its respective
subsidiaries that are in the same or a similar line of business and that are
designated in writing by you prior to the date hereof or from time to time after
the Syndication Date (each such entity, a “Competitor”) or (z) affiliates of
Competitors to the extent such affiliates are clearly identifiable on the basis
of similarity of such affiliates’ names or designated in writing by you from
time to time and, to the extent such affiliates are not bona fide debt funds or
investment vehicles that are primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business (collectively, “Disqualified Lenders”); provided
that no written notice delivered after the date hereof shall apply retroactively
to disqualify any person that has acquired an assignment or participation
interest in the commitments or loans prior to the delivery of such notice.
4

--------------------------------------------------------------------------------

   (b) The Lead Arrangers and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Facilities (in consultation with
you), including decisions as to the selection and number of potential Lenders to
be approached, when they will be approached, whose commitments will be accepted
(with your consent not to be unreasonably withheld or delayed and, in any case,
excluding Disqualified Lenders), any titles offered to the Lenders and the final
allocations of the commitments and any related fees among the Lenders, and the
Lead Arrangers will exclusively perform all functions and exercise all authority
as is customarily performed and exercised in such capacities.  Notwithstanding
the Lead Arranger’s right to syndicate the Facilities and receive commitments
with respect thereto, unless otherwise agreed to by you and except with respect
to the Additional Parties, (i) no Initial Lender shall be relieved or released
from its obligations hereunder (including its obligation to fund the Facilities
on the Closing Date) in connection with any syndication, assignment or
participation in the Facilities, including its Commitments, until the initial
funding under the Facilities has occurred on the Closing Date, (ii) no
assignment by any Initial Lender shall become effective with respect to all or
any portion of any Initial Lender’s Commitments until the initial funding of the
Facilities (except to the extent that Notes are issued and paid for in lieu of
the Bridge Facility or a portion thereof) and (iii) unless you and we agree in
writing, each Initial Lender will retain exclusive control over all rights and
obligations with respect to its Commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred.  Without limiting
your obligations to assist with the syndication efforts as set forth herein, it
is understood that the Commitments hereunder are not conditioned upon the
commencement or completion of the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall the successful completion of
the syndication of the Facilities nor your compliance with the provisions of
clause (a) above be a condition to the obligations of the Initial Lenders
hereunder or the funding of the Facilities on the Closing Date.
5. Information.
   (a) You represent and warrant that (i) all written information and written
data (other than the Projections, as defined below, other forward-looking
information and information of a general economic or general industry nature)
concerning the Borrower, the Acquired Company and their respective subsidiaries
and the Transactions that has been or will be made available to the Commitment
Parties or the Lenders by you or any of your or their representatives,
subsidiaries or affiliates (or on your or their behalf) (the “Information”),
when taken as a whole, (x) is, and in the case of Information made available
after the date hereof, will be complete and correct in all material respects and
(y) does not, and in the case of Information made available after the date
hereof, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
materially misleading, as supplemented and updated from time to time, and
(ii) all financial projections concerning the Borrower, the Acquired Company and
their respective subsidiaries, taking into account the consummation of the
Transactions, that have been or will be made available to the Commitment Parties
or the Lenders by you or any of your representatives, subsidiaries or affiliates
(or on your or their behalf) (the “Projections”) have been and will be prepared
in good faith based on assumptions that are believed by you to be reasonable at
the time made and furnished to the Commitment Parties or the Lenders (it being
understood that (w) the Projections are as to future events and are not to be
viewed as facts, (x) the Projections are subject to significant uncertainties
and contingencies, many of which are beyond your control, (y) no assurance can
be given that any particular Projections will be realized and (z) actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material). 
You agree that if, at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties contained in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement (or use commercially reasonable efforts to supplement, in the case of
Information relating to the Acquired Company and its subsidiaries) the
Information and the Projections so that such representations are correct in all
material respects under those circumstances, it being understood in each case
that such supplementation shall cure any breach of such representations and
warranties.  Solely as they relate to matters with respect to the Acquired
Company and its subsidiaries prior to the Closing Date, the foregoing
representations, warranties and covenants are made to the best of your
knowledge.  We will be entitled to use and rely upon, without responsibility to
verify independently, the Information and the Projections and do not assume
responsibility for the accuracy or completeness of the Information and the
Projections.  You acknowledge that we may share with any of our affiliates (it
being understood that such affiliates will be subject to the confidentiality
agreements between you and us), and such affiliates may share with the
Commitment Parties, any information related to you, the Acquired Company, or any
of your or their subsidiaries or affiliates (including, without limitation, in
each case, information relating to creditworthiness) and the transactions
contemplated hereby.  For the avoidance of doubt, the accuracy of the foregoing
representations and warranties, in and of itself, shall not be a condition to
the obligations of the Initial Lenders hereunder or the funding of the
Facilities on the Closing Date.
5

--------------------------------------------------------------------------------

   (b) You acknowledge that (i) the Commitment Parties will make available, on
your behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
and state securities laws, “MNPI”) with respect to the Borrower, the Acquired
Company or your or its subsidiaries or affiliates or any of your or their
respective securities), and who may be engaged in investment and other
market-related activities with respect to such entities’ securities (such
Lenders, “Public Lenders”).  At the request of the Lead Arrangers, (A) you will
assist, and cause your affiliates, advisors, and, to the extent possible using
commercially reasonable efforts, appropriate representatives of the Acquired
Company to assist, the Lead Arrangers in the preparation of Informational
Materials to be used in connection with the syndication of the Facilities to
Public Lenders, which will not contain MNPI (the “Public Informational
Materials”) and (B) at the request of the Lead Arrangers you will identify and
conspicuously mark any Public Informational Materials “PUBLIC”. Notwithstanding
the foregoing, you agree that the Commitment Parties may distribute the
following documents to all prospective Lenders (including the Public Lenders) on
your behalf, unless you advise the Commitment Parties in writing (including by
email) within a reasonable time prior to their intended distributions that such
material should not be distributed to Public Lenders:  (w) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (x) notifications of changes in the terms of the
Facilities, (y) historical financial information regarding the Borrower and its
subsidiaries (other than the Projections) and (z) drafts and final versions of
the Term Sheets and the Loan Documentation.  If you advise us in writing
(including by email) that any of the foregoing items (other than the Loan
Documentation) should not be distributed to Public Lenders, then the Commitment
Parties will not distribute such materials to Public Lenders without further
discussions with you.  Before distribution of any Informational Materials to
prospective Lenders, you shall provide us with a customary letter authorizing
the dissemination of the Informational Materials and confirming the accuracy and
completeness in all material respects of the information contained therein and,
in the case of Public Informational Materials, confirming the absence of MNPI
therefrom.  In addition, the Information Materials shall exculpate you and us
and the respective affiliates of the foregoing with respect to any liability
related to the use or misuse of the contents of such Information Materials or
any related offering and marketing materials by the recipients thereof.
6

--------------------------------------------------------------------------------

6. Indemnification.  You agree to indemnify and hold harmless the Commitment
Parties and each of their respective affiliates and each of their and their
affiliates’ respective directors, officers, employees, partners, controlling
persons, representatives, advisors and agents and each of their respective
heirs, successors and assigns (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, penalties, liabilities and
reasonable and documented out-of-pocket expenses of any kind or nature
(including legal expenses), joint or several, to which such Indemnified Party
may become subject or that may be incurred or asserted or awarded against such
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) any matters contemplated by this Commitment Letter, the Transactions or any
related transaction (including, without limitation, the execution and delivery
of this Commitment Letter, the Loan Documentation, the Notes and the closing of
the Transactions) or (b) the use or the contemplated use of the proceeds of the
Facilities, and will reimburse each Indemnified Party for all out-of-pocket
expenses (but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Parties (taken as a whole) and, if reasonably
necessary, a single local counsel for all Indemnified Parties (taken as a whole)
in each relevant jurisdiction and with respect to each relevant specialty, and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant jurisdiction to the affected Indemnified Parties
similarly situated and taken as a whole) on written demand (together with
customary detail) as they are incurred in connection with any of the foregoing;
provided that no Indemnified Party will have any right to indemnification for
any of the foregoing (i) to the extent resulting from such Indemnified Party’s
own gross negligence, bad faith, willful misconduct or material breach of this
Commitment Letter as determined by a court of competent jurisdiction in a final
non-appealable judgment or (ii) to the extent resulting from any dispute solely
among the Indemnified Parties other than any claims against an Indemnified Party
in its capacity or in fulfilling its role as an administrative agent or arranger
or any similar role under the Term/Revolver Facilities or the Bridge Facility,
as applicable, and not arising out of any act or omission of the Borrower or any
affiliate of the Borrower.  In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your affiliates, equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are
consummated.  Neither (x) the Borrower nor its affiliates nor (y) any
Indemnified Party will be liable to any other person or entity for any indirect,
consequential, special or punitive damages (in the case of clause (x), other
than in respect of any such damages required to be indemnified under this
Section 6) in connection with this Commitment Letter, the Fee Letters, the Loan
Documentation or any other element of the Transactions.  No Indemnified Party
will be liable to you, your affiliates or any other person for any damages
arising from the use by others of Informational Materials or other materials
obtained by Electronic Means, except to the extent that your damages are found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  You shall not, without the prior written consent of each Indemnified
Party affected thereby, settle any threatened or pending claim or action that
would give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement (x) includes a full and unconditional release
of all liabilities arising out of such claim or action against such Indemnified
Party, (y) does not include any statement as to or an admission of fault,
culpability or failure to act by or on behalf of such Indemnified Party and (z)
requires no action on the part of the Indemnified Party other than its consent. 
You shall not be liable for any settlement of any action effected without your
consent (which consent shall not be unreasonably withheld or delayed), but, if
settled with your prior written consent or if there is a judgment in any such
action, you agree to indemnify and hold harmless each Indemnified Party from and
against any and all losses, claims, damages, penalties, liabilities and
reasonable and documented out-of-pocket expenses of any kind or nature
(including legal expenses) incurred by reason of such settlement in accordance
with this Section 6.
7

--------------------------------------------------------------------------------

7. Fees.  As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letters on the terms and subject to the conditions set
forth therein.
8. Confidentiality.
   (a) This Commitment Letter and the Fee Letters (collectively, the “Commitment
Documents”) and the existence and contents hereof and thereof are confidential
and may not be disclosed, directly or indirectly, by you in whole or in part to
any person without our prior written consent, except for disclosure (i) hereof
or thereof on a confidential basis to your affiliates, directors, officers,
employees, representatives, shareholders, accountants, attorneys, agents and
other professional advisors who have been advised of their obligation to
maintain the confidentiality of the Commitment Documents for the purpose of
evaluating, negotiating or entering into the Transactions, (ii) as otherwise
required by law, rule or regulation or compulsory legal process or pursuant to a
subpoena or order of any judicial, administrative or legislative body or
committee or in any pending legal, judicial or administrative proceeding or as
requested by a governmental authority or regulatory or self-regulatory authority
(in which case, you agree, to the extent practicable and permitted by law, to
inform us promptly in advance thereof), (iii) of the Commitment Documents on a
confidential basis to the Seller, the board of directors, officers and advisors
of the Acquired Company and the Seller in connection with their consideration of
the Acquisition, (provided that any information relating to pricing (including
in any “market flex” provisions that relate to pricing), fees and expenses has
been redacted in a manner reasonably acceptable to us), (iv) of this Commitment
Letter, but not the Fee Letters, in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges or in any prospectus or other offering memorandum relating to the
Notes, (v) of the Term Sheets to any ratings agency in connection with the
Transactions, who are directly involved in the consideration of the Transactions
to the extent you notify such persons of their obligations to keep such material
confidential, (vi) of this Commitment Letter, the Fee Letters and the contents
hereof and thereof to the extent necessary to enforce any right under this
Commitment Letter or the Fee Letters, and (vii) of the aggregate fee amounts
contained in the Fee Letters as part of projections, pro forma information or as
part of a generic disclosure of aggregate sources and uses related to fee
amounts applicable to the Transactions to the extent customary or required in
offering and marketing materials for the Facilities and/or the Notes or in any
public release or filing relating to the Transaction.    The confidentiality
provisions of this paragraph (a) with respect to the Borrower (other than with
respect to the Fee Letters) shall automatically terminate on the date that is
two years from the date of this Commitment Letter.
   (b) We agree to use all non-public information provided to us by or on behalf
of the Borrower hereunder solely for the purpose of providing the services which
are the subject of this Commitment Letter and to treat all such information
confidentially; provided that nothing herein shall prevent any Commitment Party
from disclosing any such information (i) to any Lenders or participants or
prospective Lenders or participants (other than Disqualified Lenders), (ii) as
otherwise required by applicable law, rule or regulation or compulsory legal
process or pursuant to a subpoena (in which case, we agree, to the extent
permitted by law, to inform you promptly in advance thereof), (iii) upon the
request or demand of any regulatory authority having jurisdiction over such
Commitment Party or its affiliates (in which case such Commitment Party shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent practicably and
lawfully permitted to do so), (iv) to the employees, legal counsel, independent
auditors, professionals, advisors, service providers and other experts or agents
of such Commitment Party or its affiliates who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (v) to any of its respective
affiliates solely in connection with the Transactions, (vi) to the extent
necessary to enforce any right under this Commitment Letter or the Fee Letters,
(vii) to the extent any such information becomes publicly available other than
by reason of disclosure by such Commitment Party or its affiliates in breach of
this Commitment Letter, (viii) to the extent that such information is received
by such Commitment Party from a third party that is not to such Commitment
Party’s knowledge subject to confidentiality obligations to you, (ix) to the
extent that such information is independently developed by such Commitment
Party, (x) to ratings agencies in connection with the Transactions and (xi) for
purposes of establishing a “due diligence” defense; provided further that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials) in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information.  The Commitment Parties
shall be permitted to use information related to the syndication and arrangement
of the Facilities (including your name and company logo) in connection with
obtaining a CUSIP number, marketing, press releases or other transactional
announcements or updates provided to investor or trade publications, subject to
confidentiality obligations or disclosure restrictions reasonably requested by
you. The provisions of this paragraph (b) with respect to the Commitment Parties
shall automatically terminate on the earlier of (i) two years following the date
of this Commitment Letter and (ii) to the extent superseded by the
confidentiality provision in the Loan Documentation, upon the effectiveness
thereof.
8

--------------------------------------------------------------------------------

   (c) The Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”) and the requirements of 31 C.F.R. §
1010.230 (the  “Beneficial Ownership Regulation”), each of them is required to
obtain, verify and record information that identifies you and the Guarantors,
which information includes the name, address, tax identification number and
other information of such entities that will allow the Commitment Parties and
the other Lenders to identify you and the Guarantors in accordance with the
PATRIOT Act and the Beneficial Ownership Regulation.  This notice is given in
accordance with the requirements of the PATRIOT Act and the Beneficial Ownership
Regulation and is effective for each of us and the Lenders.
9. Other Services.
   (a) Nothing contained herein shall limit or preclude the Commitment Parties
or any of their affiliates from carrying on any business with, providing banking
or other financial services to, or from participating in any capacity, including
as an equity investor in, any party whatsoever, including, without limitation,
any competitor, supplier or customer of you, the Acquired Company or any of your
or its affiliates, or any other party that may have interests different than or
adverse to such parties.
9

--------------------------------------------------------------------------------

   (b) You acknowledge that the Lead Arrangers and its affiliates (the term
“Lead Arrangers” as used in this section being understood to include such
affiliates) (i) may be providing debt financing, equity capital or other
services (including financial advisory services) to other entities and persons
with which you, the Acquired Company or your or its affiliates may have
conflicting interests regarding the Transactions and otherwise, (ii) may act,
without violation of its contractual obligations to you, as it deems appropriate
with respect to such other entities or persons, and (iii) have no obligation in
connection with the Transactions to use, or to furnish to you, the Acquired
Company or your or its  affiliates or subsidiaries, confidential information
obtained from other entities or persons.  In particular, you acknowledge that
the Lead Arrangers may possess information about the Acquired Company, the
Acquisition and other potential purchasers and their respective strategies and
bids, but the Lead Arrangers have no obligation to furnish to you such
information.
   (c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Facilities and any related arranging or other services
contemplated in this Commitment Letter constitute an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, and you are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the Transactions,
(ii) in connection with the process leading to the Transactions, each of the
Commitment Parties is and has been acting solely as a principal and not as a
financial advisor, agent or fiduciary, for you, the Acquired Company or any of
your or its management, affiliates, equity holders, directors, officers,
employees, creditors or any other party, (iii) no Commitment Party or any
affiliate thereof has assumed or will assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
Transactions or the process leading thereto (irrespective of whether any
Commitment Party or any of its affiliates has advised or is currently advising
you or your affiliates on other matters) and no Commitment Party has any
obligation to you or your affiliates with respect to the Transactions except
those obligations expressly set forth in the Commitment Documents, (iv) the
Commitment Parties and their respective affiliates may be engaged in a broad
range of transactions that involve interests that differ from yours and those of
your affiliates and no Commitment Party shall have any obligation to disclose
any of such interests, and (v) no Commitment Party has provided any legal,
accounting, regulatory or tax advice with respect to any of the Transactions and
you have consulted your own legal, accounting, regulatory and tax advisors to
the extent you have deemed appropriate.  You hereby waive and release, to the
fullest extent permitted by law, any claims that you may have against any
Commitment Party or any of their respective affiliates with respect to any
breach or alleged breach of agency, fiduciary duty or conflict of interest.
   (d) You further acknowledge that each Commitment Party and its affiliates is
a full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, each Commitment Party may provide
investment banking and other financial services to, and/or each Commitment Party
may acquire, hold or sell, for its own accounts and the accounts of customers,
equity, debt and other securities and financial instruments (including bank
loans and other obligations) of, you, the Acquired Company and your or the
Acquired Company’s subsidiaries and other companies with which you, the Acquired
Company or your or their respective subsidiaries may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by the Commitment Parties, their respective affiliates or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.
   (e) In particular, you acknowledge that Morgan Stanley & Co. LLC (“MS&Co”) is
acting as buy-side financial advisors to you in connection with the transactions
contemplated hereby. You agree not to assert or allege any claim based on actual
or potential conflict of interest arising or resulting from, on the one hand,
the engagement of MS&Co in such capacity and our obligations hereunder, on the
other hand. Each of the Commitment Parties hereto acknowledges (i) the retention
of MS&Co is acting as buy-side financial advisors and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such Commitment Party on the part of MS&Co or its affiliates.
10

--------------------------------------------------------------------------------

10. Acceptance/Expiration of Commitments.
     (a) This Commitment Letter and the Commitments of MSSF, Barclays, CS and
MUFG and the undertakings of MSSF, Barclays, Credit Suisse and MUFG set forth
herein shall automatically terminate at 11:59 p.m. (Eastern Time) on September
18, 2020 (the “Acceptance Deadline”), without further action or notice unless
signed counterparts of this Commitment Letter and the Fee Letters shall have
been delivered to counsel to the Lead Arrangers by such time.
     (b) In the event this Commitment Letter is accepted by you as provided
above, the Commitment and agreements of MSSF, Barclays, Credit Suisse and MUFG
and the undertakings of MSSF, Barclays, Credit Suisse and MUFG set forth herein
will automatically terminate without further action or notice upon the earliest
to occur of (i) consummation of the Acquisition (with or without the use of the
Facilities), (ii) termination of the Acquisition Agreement in accordance with
its terms and (iii) five Business Days after the “End Date” (as defined in the
Acquisition Agreement).
11. Survival.  The sections of this Commitment Letter and the Fee Letters
relating to Indemnification, Expenses, Confidentiality, Information, Other
Services, Survival and Governing Law shall survive any termination or expiration
of this Commitment Letter, the Commitments of MSSF, Barclays, CS and MUFG or the
undertakings of MSSF, Barclays, Credit Suisse and MUFG set forth herein
(regardless of whether definitive Loan Documentation is executed and delivered),
and the section relating to Syndication shall survive until the Syndication
Date, at which time such obligations shall terminate and be of no further force
and effect; provided that your obligations under this Commitment Letter (other
than your obligations with respect to the sections of this Commitment Letter
relating to Syndication, Information, Confidentiality, Other Services, Survival
and Governing Law) shall automatically terminate and be superseded by the
provisions of the Loan Documentation upon the initial funding thereunder, to the
extent covered thereby, and you shall be released from all liability in
connection therewith at such time.  You may terminate this Commitment Letter and
the Initial Lender’s commitments with respect to the Facilities hereunder in
full (but not in part) at any time subject to the provisions of the preceding
sentence. In addition, each Commitment Party’s commitments hereunder to provide
and arrange the Bridge Facility will be automatically reduced to the extent
described herein by any issuance of the Notes and/or Securities (as defined in
the Fee Letter) (in escrow or otherwise) and other events as described under the
caption “Bridge Loans” in Annex C.
12. Governing Law.  THIS COMMITMENT LETTER AND THE FEE LETTERS, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED
THAT ANY DETERMINATIONS AS TO (X) THE ACCURACY OF THE SPECIFIED ACQUISITION
AGREEMENT REPRESENTATIONS AND WHETHER ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS HAVE BEEN BREACHED AND WHETHER YOU (OR YOUR AFFILIATES) HAVE THE
RIGHT TO TERMINATE YOUR (OR THEIR) OBLIGATIONS PURSUANT TO SECTION 7.01(c) OF
THE ACQUISITION AGREEMENT OR TO DECLINE TO CONSUMMATE THE ACQUISITION PURSUANT
TO SECTION 6.02(a) OF THE ACQUISITION AGREEMENT AS A RESULT OF A BREACH OF ANY
SUCH SPECIFIED ACQUISITION AGREEMENT REPRESENTATIONS, (Y) THE DETERMINATION OF
WHETHER AN ACQUISITION AGREEMENT MATERIAL ADVERSE EFFECT (AS DEFINED IN THE
CONDITIONS ANNEX) HAS OCCURRED AND (Z) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT SHALL, IN
EACH CASE, BE GOVERNED BY, AND ENFORCED AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, INCLUDING ITS STATUTES OF LIMITATIONS, WITHOUT
REGARD TO THE CONFLICT OF LAWS RULES OF SUCH STATE THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.  THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS
COMMITMENT LETTER OR THE FEE LETTERS. With respect to any suit, action or
proceeding arising in respect of this Commitment Letter or the Fee Letters or
any of the matters contemplated hereby or thereby, the parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the Borough of Manhattan, and irrevocably and
unconditionally waive any objection to the laying of venue of such suit, action
or proceeding brought in such court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum.  The parties hereto hereby
agree that service of any process, summons, notice or document by registered
mail addressed to you or each of the Commitment Parties will be effective
service of process against such party for any action or proceeding relating to
any such dispute.  A final judgment in any such action or proceeding may be
enforced in any other courts with jurisdiction over you or each of the
Commitment Parties.
11

--------------------------------------------------------------------------------

13. Miscellaneous.  This Commitment Letter and the Fee Letters embody the entire
agreement among the Commitment Parties and you and your affiliates with respect
to the specific matters set forth above and supersede all prior agreements and
understandings relating to the subject matter hereof.  No person has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with this Commitment Letter or the Fee Letters.  This
Commitment Letter and the Fee Letters shall not be assignable by (x) you without
the prior written consent of the Commitment Parties or (y) the Commitment
Parties (except as provided in Section 4(b)) without your prior written consent,
and any purported assignment without such consent shall be void.  Any and all
services to be provided by the Commitment Parties hereunder may be performed by
or through any of their respective affiliates or branches and the provisions of
Section 6 shall apply with equal force and effect to any such entities so
performing any such duties or activities, but no Commitment Party shall be
relieved of its obligations under this Commitment Letter. This Commitment Letter
and the Fee Letters are not intended to benefit or create any rights in favor of
any person other than the parties hereto, the Lenders and, with respect to
indemnification, each Indemnified Party.   This Commitment Letter and the Fee
Letters may be executed in separate counterparts and delivery of an executed
signature page of this Commitment Letter and the Fee Letters by facsimile
transmission or electronic mail shall be effective as delivery of a manually
executed counterpart hereof; provided that, upon the request of any party
hereto, such facsimile transmission or electronic mail transmission shall be
promptly followed by the original thereof.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in this Commitment Letter and
the Fee Letters or any other document to be signed in connection with this
Commitment Letter shall be deemed to include electronic signatures, electronic
records or the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Commitment Parties or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. This Commitment Letter and the Fee
Letters may only be amended, modified or superseded by an agreement in writing
signed by each of you and the Commitment Parties.
12

--------------------------------------------------------------------------------

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letters, if accepted by you as provided above, is a binding and enforceable
agreement with respect to the subject matter contained herein and therein,
including an agreement to negotiate in good faith the Loan Documentation by the
parties hereto in a manner consistent with this Commitment Letter; provided that
nothing contained in the Commitment Letter or Fee Letters obligates you or any
of your affiliates to consummate the Transactions or to draw upon all or any
portion of the Facilities.
[Signature Pages Follow]
13

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arrangers, together with executed counterparts of the
Fee Letters, by no later than the Acceptance Deadline.

          Sincerely,
          MORGAN STANLEY SENIOR FUNDING, INC. 
          By:
/s/
Joanne Braidi  
    Name:
Joanne Braidi
    Title: 
Authorized Signatory






[Project Concord Commitment Letter Signature Page]

--------------------------------------------------------------------------------




  BARCLAYS BANK PLC
      By:
/s/
Jeremy Hazan
    Name:
Jeremy Hazan
    Title:
Managing Director






[Project Concord Commitment Letter Signature Page]

--------------------------------------------------------------------------------




  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:
/s/
William O'Daly
    Name:
 William O'Daly
    Title:
Authorized Signatory
          By:
/s/
Andrew Griffin
    Name:
Andrew Griffin
    Title:
Authorized Signatory
          CREDIT SUISSE LOAN FUNDING LLC  
          By:
/s/
Rob Kobre
    Name: 
Rob Kobre
 




[Project Concord Commitment Letter Signature Page]

--------------------------------------------------------------------------------




  MUFG BANK, LTD.
      By:
/s/
Grant Moyer
    Name:
Grant Moyer
 




[Project Concord Commitment Letter Signature Page]

--------------------------------------------------------------------------------

Agreed to and accepted as of the date first
above written:
ADTALEM GLOBAL EDUCATION INC.
       
By:
/s/         

Michael Randolfi
   
Name: 
Michael Randolfi
   
Title: 
Senior Vice President, Chief Financial Officer
 





[Project Concord Commitment Letter Signature Page] 

--------------------------------------------------------------------------------

Annex A
TRANSACTION DESCRIPTION
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Transaction Description is
attached.
The Borrower directly, or indirectly through a wholly owned subsidiary, intends
to acquire all the equity interests of a Delaware limited liability company
previously identified to us and code-named “Concord” (the “Acquired Company”).
In connection with the foregoing, it is intended that:
(a) Pursuant to that certain Membership Interest Purchase Agreement, dated as of
the date hereof, by and between the Borrower, and Laureate Education, Inc. (the
“Seller”) (including all schedules and exhibits thereto, the “Acquisition
Agreement”), the Borrower directly, or indirectly through a wholly owned
subsidiary, will acquire 100% of the equity interests of the Acquired Company. 
Such transaction is referred to herein as the “Acquisition”.  The date on which
the Acquisition is consummated is referred to as the “Closing Date”.
(b) The Acquisition, the other transactions contemplated hereby and the payment
of related fees and expenses are expected to be financed from: (a) available
cash of the Borrower, (b) $1,000,000,000 (plus, at the Borrower’s election, an
amount sufficient to fund any OID or upfront fees pursuant to or as a result of
the application of the “market flex” provisions in the Fee Letter) in aggregate
principal amount of senior secured term loans (the “Term Facility”), (c)
$400,000,000 in commitments under a senior secured revolving credit facility
(the “Revolving Facility”; together with the Term Facility, the “Term/Revolver
Facilities”) and (d) (i) the issuance by the Borrower of one or more series of
senior secured notes (in escrow or otherwise) pursuant to a Rule 144A offering
or other private placement (the “Notes”), or (ii) to the extent the entire
amount of the Notes are not funded on or prior to the Closing Date for any
reason, the Borrower expects to borrow up to $650,000,000 of term loans, under a
senior secured bridge facility (the “Bridge Facility”, and, together with the
Term Facility and Revolving Facility, the “Facilities” and each, a “Facility”),
in each as described in the Summary of Terms and Conditions attached hereto as
Annex B (the “Term/Revolver Term Sheet”) or Annex C (the “Bridge Term Sheet”
and, together with the Term/Revolver Term Sheet, the “Term Sheets”), as
applicable, on the Closing Date.
(c) The Borrower will (i) prepay all of its existing and outstanding
indebtedness under that certain Credit Agreement, dated as of April 13, 2018 (as
amended from time to time, the “Existing Borrower Credit Agreement”), among the
Borrower, certain of the Borrower’s subsidiaries identified therein, the lenders
party thereto and Bank of America, N.A., as administrative agent, (ii) terminate
the Existing Borrower Credit Agreement and any related agreements under which
such indebtedness was issued or incurred and (iii) terminate and release all
related security and guarantees (if any). The Borrower will cause the Acquired
Company to (i) terminate and release all security and guarantees (if any) with
respect to the Acquired Company and its subsidiaries under the Third Amended and
Restated Credit Agreement, dated as of October 7, 2019 among the Seller, as
borrower, the lending institutions from time to time party thereto and Citibank,
N.A., as administrative agent and collateral agent and (ii) terminate and
release all security and guarantees (if any) with respect to the Acquired
Company and its subsidiaries under the Indenture dated as of April 21, 2017
among the Seller, as issuer, the subsidiary guarantors party thereto and Wells
Fargo Bank, National Association, as trustee. The transactions contemplated by
this clause (c) collectively constitute the “Refinancing”.
Annex A-1

--------------------------------------------------------------------------------

(d) Fees, commissions and expenses in connection with the foregoing (the
“Transaction Costs”) will be paid.
The transactions described above are collectively referred to herein as the
“Transactions”.  Except as the context otherwise requires, references to the
“Borrower and its subsidiaries” will include the Acquired Company and its
subsidiaries after giving effect to the Transactions.
Annex A-2

--------------------------------------------------------------------------------

ANNEX B


$1,000,000,000 TERM FACILITY
$400,000,000 REVOLVING FACILITY
SUMMARY OF TERMS AND CONDITIONS
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Terms and Conditions
is attached or, as applicable, Annex A, Annex C or the Conditions Annex to the
Commitment Letter.
PARTIES


Borrower:
Adtalem Global Education Inc., a Delaware corporation (the “Borrower”).
   
Administrative Agent:
MSSF will act as sole and exclusive administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) for a syndicate of banks,
financial institutions and institutional lenders reasonably acceptable to the
Borrower (excluding any Disqualified Lenders) (together with the Initial Lender,
the “Lenders”), and will perform the duties customarily associated with such
role.
   
Joint Bookrunners and Lead Arrangers:
MSSF, Barclays, CSLF and MUFG will act as joint lead arrangers (in such
capacities, each a “Lead Arranger”) for the Term/Revolver Facilities and as
joint bookrunners for the Facilities, and will perform the duties customarily
associated with such roles.

SENIOR SECURED FACILITIES


1.           Senior Secured Term Facility
Type and Amount:
A 7-year senior secured term loan facility in an aggregate principal amount of
$1,000,000,000 (the “Term Facility”; the loans thereunder, the “Term Loans” and
the Lenders in respect thereof, the “Term Facility Lenders”).
   
Final Maturity and Amortization:
The Term Facility will mature on the date that is seven (7) years after the
Closing Date.
      The Term Facility will be repayable in equal quarterly installments,
beginning on the last day of the second full fiscal quarter ending after the
Closing Date, in annual amounts equal to 1.00% of the original principal amount
of the Term Loans, with the unpaid balance being payable on the final maturity
date; provided that the Term/Revolver Documentation shall provide the right for
the Borrower to extend commitments and/or loans outstanding pursuant to one or
more tranches with only the consent of the respective extending Term Facility
Lenders and without the consent of any other Lender, it being understood that
each Term Facility Lender under the applicable tranche of the Term Facility
shall be offered the opportunity to participate in such extension on the same
terms and conditions as each other Term Facility Lender under such tranche of
the Term Facility (each, a “Term Extension Facility”).




Annex B-1

--------------------------------------------------------------------------------



Availability:
The Term Facility will be available to the Borrower in U.S. Dollars in a single
draw on the Closing Date.  Amounts borrowed under the Term Facility that are
repaid or prepaid may not be re-borrowed.
   
Use of Proceeds:
The proceeds of the Term Facility will be used on the Closing Date, together
with any amount drawn under the Revolving Facility (to the extent permitted
hereunder), to fund the Acquisition and the Refinancing and to pay fees, costs
and expenses related to the Transactions (including accrued and unpaid interest
and applicable premiums).

2.           Senior Secured Revolving Facility
Type and Amount:
A 5-year senior secured revolving credit facility (the “Revolving Facility”; the
commitments thereunder, the “Revolving Commitments”; the Lenders in respect
thereof, the “Revolving Facility Lenders”) in an aggregate principal amount of
$400,000,000.  The loans under the Revolving Facility are referred to as the
“Revolving Loans” and, together with the Term Loans, the “Loans.”
   
Availability:
The Revolving Facility shall be available, subject to customary notice periods
to be agreed, to the Borrower for borrowings in U.S. Dollars, Euros, Sterling,
Canadian Dollars, Australian Dollars and such other currencies as may be
approved by the Administrative Agent and the Revolving Facility Lenders on a
revolving basis during the period commencing on the Closing Date and ending on
the date that is five (5) years after the Closing Date (the “Revolving
Termination Date”).
      Loans under the Revolving Facility will be available at any time prior to
the final maturity of the Revolving Facility, in minimum principal amounts
consistent with the Term/Revolver Documentation Principles (as defined below). 
Amounts repaid under the Revolving Facility may be reborrowed.
   
Maturity:
The Revolving Termination Date; provided that the Term/Revolver Documentation
shall provide the right for the Borrower to extend commitments and/or loans
outstanding pursuant to one or more tranches with only the consent of the
respective extending Revolving Facility Lenders and without the consent of any
other Lender, it being understood that each Revolving Facility Lender shall be
offered the opportunity to participate in such extension on the same terms and
conditions as each other Revolving Facility Lender (each, a “Revolving
Extension” and, together with any Term Extension Facility, each, an “Extension
Facility”).



Annex B-2

--------------------------------------------------------------------------------





Letters of Credit:
Subject to customary defaulting lender provisions, letters of credit under the
Revolving Facility in an aggregate amount of $400,000,000 will be issued by the
Revolving Facility Lenders (each, an “Issuing Bank”) in U.S. Dollars, Euros,
Sterling, Canadian Dollars, Australian Dollars and such other currencies as may
be approved by the Administrative Agent and the Issuing Banks (it being
understood that the applicable Issuing Bank only shall be required to issue
standby letters of credit unless such Issuing Bank agrees otherwise); provided
that each Lead Arranger shall be required to issue letters of credit in an
amount up to its pro rata share of the letter of credit subfacility limit.  Each
letter of credit shall expire not later than the earlier of (a) twelve (12)
months after its date of issuance and (b) unless cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the Issuing Bank
have been entered into, the fifth (5th) Business Day prior to the Revolving
Termination Date; provided that any letter of credit may provide for renewal
thereof for additional periods of up to twelve (12) months (which shall in no
event extend beyond the date referred to in clause (b) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the applicable Issuing Bank).  The outstanding amount of any
outstanding letter of credit (and, without duplication, any unpaid drawing in
respect thereof) will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.
      Drawings under any letter of credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of Revolving Loans) no later
than one (1) Business Day after notice of drawing is delivered.  To the extent
that the Borrower does not reimburse the applicable Issuing Bank within one (1)
Business Day following delivery of such notice, the Revolving Facility Lenders
shall be irrevocably obligated to acquire and fund participations in the
applicable letter of credit or reimburse the applicable Issuing Bank, pro rata
based on their respective Revolving Commitments.
   
Swingline Loans:
Subject to customary defaulting lender provisions, in connection with the
Revolving Facility, the Administrative Agent (or an affiliate thereof) and/or
other Revolving Facility Lenders that are reasonably acceptable to the Borrower
and the Administrative Agent that agree in writing with the Borrower and the
Administrative Agent to provide Swingline Loans on same day notice (each in such
capacity, a “Swingline Lender”) will make available to the Borrower a swingline
facility under which the Borrower may make short-term borrowings up to an
aggregate principal amount of $50,000,000 in U.S. Dollars and Canadian Dollars. 
Any such swingline borrowings will reduce availability under the Revolving
Facility (other than for purposes of calculating the Revolving Facility
Commitment Fee) on a dollar-for-dollar basis.  Each Revolving Facility Lender
shall, promptly upon request by the Swingline Lender, fund to the Swingline
Lender its pro rata share of any swingline borrowings.
   
Use of Proceeds:
The proceeds of the Revolving Loans may be used (a) on the Closing Date (x)(i)
to fund any original issue discount or upfront fees imposed in connection with
the “market flex” provisions in the Fee Letter, (ii) for purchase price
adjustments or equivalent adjustments, (iii) to fund the Acquisition and the
Refinancing and to pay fees, costs and expenses related to the Transactions and
(iv) to fund working capital needs, provided that amounts in respect of clauses
(ii), (iii) and (iv) shall not exceed $100,000,000 and (y) to replace, backstop
or cash collateralize existing letters of credit of the Borrower and the
Acquired Company, as needed (including by “grandfathering” such existing letters
of credit in the Revolving Facility to the extent possible) and (b) after the
Closing Date, for general corporate purposes and for any other purpose not
prohibited by the Term/Revolver Documentation.



Annex B-3

--------------------------------------------------------------------------------

3.           Incremental Facilities

 
The Term/Revolver Documentation will permit the Borrower to add one or more
incremental term loan facilities to the Term Facility (each, an “Incremental
Term Facility”) and/or increase commitments under the Revolving Facility, and/or
the Term Facility (any such increase, an “Incremental Increase”) and/or add one
or more incremental revolving credit facility tranches (each, an “Incremental
Revolving Facility”; the Incremental Term Facilities, the Incremental Increases
and the Incremental Revolving Facilities are collectively referred to as
“Incremental Facilities”); provided that:
       
(i)   
the maximum aggregate principal amount of all Incremental Facilities will be no
greater than (a) the greater of $465,000,000 and 100% of Consolidated EBITDA
(the “Incremental Starter Amount”), plus (b) the aggregate principal amount of
all voluntary prepayments, debt buybacks (which shall be credited to the extent
of the actual purchase price paid in cash for such loans purchased or retired in
connection with such buyback), and payments utilizing the yank-a-bank provisions
of the Term Facility, any Incremental Facility and any Incremental Equivalent
Debt (as defined below) secured on a pari passu basis with the Term/Revolver
Facilities (except to the extent, in each case, in this clause (b), funded with
proceeds of incurrences of long-term indebtedness (other than revolving credit
facilities)) (together with clause (a), the “Fixed Incremental Amount”, which
shall be reduced by any usage under the Incremental Facilities of the Fixed
Incremental Amount), plus (c) an additional amount, so long as, in the case of
this clause (c) only, the First Lien Net Leverage Ratio (as defined below) as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been delivered, on a pro forma
basis giving effect to such Incremental Facility (and any related acquisitions
or investments or other appropriate pro forma events) (calculated as if all
commitments under such Incremental Facilities are fully drawn but excluding the
cash proceeds thereof for purposes of calculating such ratio), does not exceed
0.25x above the First Lien Net Leverage Ratio as of the Closing Date on a pro
forma basis (the “Ratio Incremental Amount”) (the applicable amount under clause
(a), (b) and (c), after taking into account the incurrence of any Incremental
Equivalent Debt, the “Incremental Amount”); it being understood that, if the
applicable incurrence test is satisfied on a pro forma basis after giving effect
to any Incremental Facility, unless the Borrower elects otherwise, in its sole
discretion, such Incremental Facility shall be deemed to be incurred under
clause (c) regardless of whether there is capacity under clause (a) or (b),
       
(ii) 
  no default or event of default would exist under the Term/Revolver Facilities
after giving effect thereto (or, in the case of an incurrence to finance a
permitted investment (including permitted acquisitions), no default or event of
default shall have occurred and be continuing as of the LCT Test Date or, at the
election of the Borrower, the closing of such Incremental Facilities; provided
that there shall be no bankruptcy or payment event of default at the time of
funding thereof),




Annex B-4

--------------------------------------------------------------------------------




  (iii)
the Incremental Facilities (x) will rank pari passu in right of payment and
security with the other Term/Revolver Facilities, (y) may not be secured by any
assets other than the Collateral (as defined below) and, if guaranteed, may not
be guaranteed by any person which is not a Loan Party (as defined below) and
(z) will have a final maturity no earlier than the then latest final maturity of
the outstanding Term Facility in the case of an Incremental Term Facility or the
then latest applicable Revolving Termination Date in the case of an Incremental
Revolving Facility; provided that, the Borrower shall be permitted to incur
Incremental Increases in an aggregate principal amount not to exceed the greater
of $465,000,000 and 100% of Consolidated EBITDA having a maturity date prior to
the then latest final maturity of the outstanding Term Facility or then latest
applicable Revolving Termination Date, as applicable (such basket, the “Inside
Maturity Date Basket”),
        (iv)
subject to the proviso in clause (iii) above, the weighted average life to
maturity of any Incremental Term Facility shall be no shorter than the then
longest remaining weighted average life of the then outstanding Term Facility as
of the date of the determination and any Incremental Revolving Facility will
provide for no amortization or mandatory commitment reduction,
        (v)
in the case of an Incremental Increase, such Incremental Increase shall be on
the same terms (other than OID and upfront fees) and pursuant to the same
documentation applicable to the Term Facility or the Revolving Facility, as
applicable,
        (vi)
in the case of any Incremental Term Facility or Incremental Revolving Facility,
such Incremental Term Facility or Incremental Revolving Facility shall be on
terms and pursuant to documentation to be determined by the Borrower and the
lenders providing such Incremental Facilities; provided that, to the extent such
terms and documentation are not substantially consistent with, in the case of an
Incremental Term Facility, the Term Facility (except to the extent permitted by
clause (iii) or (iv) above or clause (vii), (viii) or (xi) below), and in the
case of an Incremental Revolving Facility, the Revolving Facility (except to the
extent permitted by clause (viii), (x) or (xi) below), they shall be reasonably
satisfactory to the Administrative Agent (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any
Incremental Facility, no consent shall be required from the Administrative Agent
or any Lender to the extent that such financial maintenance covenant is also
added for the benefit of any corresponding existing Term/Revolver Facility),




Annex B-5

--------------------------------------------------------------------------------




  (vii)
subject to clauses (iii) and (iv) above, the amortization schedule applicable to
any Incremental Term Facility shall be determined by the Borrower and the
lenders thereunder,
        (viii)
the all-in yield applicable to any Incremental Term Facility or any Incremental
Revolving Facility will be determined by the Borrower and the lenders providing
such Incremental Facility; provided, that, for the twelve (12) months following
the Closing Date, if the applicable all-in-yield relating to an Incremental Term
Loan Facility exceeds the applicable all-in-yield relating to the initial Term
Loans by more than 0.50%, the applicable interest rate relating to the initial
Term Loans shall be increased by an amount equal to the difference between the
all-in-yield with respect to such Incremental Term Loan Facility and the
corresponding all-in-yield on the initial Term Loans, minus 0.50% (the “MFN
Provision”); provided further that the MFN Provision shall not be in effect
following the date that is twelve (12) months after the Closing Date (the “MFN
Sunset”),
        (ix)

the representations and warranties in the Term/Revolver Documentation shall be
true and correct in all material respects, provided that any representation and
warranty that is qualified as to materiality shall be true and correct in all
respects (after giving effect to such qualification therein) (provided that, in
the case of an Incremental Facility used to finance an investment (including
permitted acquisitions), only “specified representations” (conformed as
necessary for such investment) shall be required to be true and correct in all
material respects, provided that any representation and warranty that is
qualified as to materiality shall be true and correct in all respects (after
giving effect to such qualification therein)),
        (x)

(A) any Incremental Revolving Facility may provide for the ability to
permanently repay and terminate incremental revolving commitments on a pro rata
basis or less than a pro rata basis (but not greater than pro rata basis) with
other outstanding revolving facilities and (B) any Incremental Term Facility may
provide for the ability to participate on a pro rata basis or less than a pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments of the term loans under other outstanding Term Facilities,
and
        (xi)

any Incremental Facility shall permit Loans to be drawn in U.S. Dollars or in
any other currency reasonably acceptable to the Administrative Agent and the
lenders thereunder.
        “First Lien Net Leverage Ratio” means the ratio of (i) Total
Indebtedness of the Borrower and its restricted subsidiaries on a consolidated
basis, which is secured by a lien on any asset of the Borrower or Guarantor and
that is not subordinated to the liens on the Collateral securing the
Term/Revolver Facilities, minus unrestricted cash and cash equivalents of the
Borrower and its restricted subsidiaries as so reflected in accordance with U.S.
generally accepted accounting principles (“GAAP”) to (ii) Consolidated EBITDA. 
In the event that any additional OID or upfront fees are implemented pursuant to
the “market flex” provisions of the Fee Letter, any First Lien Net Leverage
Ratio tests set forth in the Term Sheet shall be adjusted to account for the
additional interest expense or additional indebtedness and to maintain the
agreed cushion taking into account such additional interest expense or
additional indebtedness.




Annex B-6

--------------------------------------------------------------------------------




 
The Borrower may in its sole discretion seek commitments in respect of the
Incremental Facilities from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) and additional banks,
financial institutions and other institutional lenders who will become Lenders
in connection therewith (in the case of such additional banks, financial
institutions and other institutional lenders, subject to the consent of the
Administrative Agent, solely to the extent that such consent would be required
for an assignment to such Lender, and, in the case of an Incremental Revolving
Facility or any Incremental Increase to the Revolving Facility, each Issuing
Bank and Swingline Lender, solely to the extent such consent would be required
for an assignment to any such Lender under the Revolving Facility (in each case,
such consent not to be unreasonably conditioned, withheld or delayed)).
      In addition, the Borrower may, in lieu of adding Incremental Facilities,
utilize any part of the available Incremental Amount by issuing or incurring
Incremental Equivalent Debt, subject to customary conditions consistent with the
Term/Revolver Documentation Principles including, without limitation, to the
extent applicable, being subject to an Acceptable Intercreditor Agreement (as
defined below); provided that (i) in the case of Incremental Equivalent Debt
secured on a junior basis to the Term/Revolver Facilities, in lieu of complying
with the maximum First Lien Net Leverage Ratio test set forth in clause (c) of
paragraph (i) above, the Borrower shall be required to comply with a pro forma
maximum Secured Net Leverage Ratio (as defined below) equal to 0.50x above the
Secured Net Leverage Ratio as of the Closing Date and (ii) in the case of
unsecured Incremental Equivalent Debt, in lieu of complying with the maximum
First Lien Net Leverage Ratio test set forth in clause (c) of paragraph (i)
above, the Borrower shall be required to comply with a pro forma maximum Total
Net Leverage Ratio equal to 0.50x above the Total Net Leverage Ratio as of the
Closing Date.
      If the Borrower incurs indebtedness under an Incremental Facility or
Incremental Equivalent Debt using the Fixed Incremental Amount on the same date
that it incurs indebtedness using the Ratio Incremental Amount, the First Lien
Net Leverage Ratio or other applicable ratio will be calculated without regard
to any incurrence of indebtedness under the Fixed Incremental Amount.
      “Incremental Equivalent Debt” means indebtedness in an amount not to
exceed the then available Incremental Amount consisting of the issuance of
senior secured first lien notes, junior lien loans or notes, subordinated
unsecured loans or notes or senior unsecured loans or notes, in each case,
issued in a public offering, Rule 144A or other private placement or customary
bridge in lieu of the foregoing, or junior lien secured or unsecured “mezzanine”
debt; provided that such Incremental Equivalent Debt shall reflect market terms
and conditions at the time of incurrence or issuance thereof, in each case, as
determined in good faith by the Borrower and shall be subject to the
requirements set forth in the first paragraph of this “Incremental Facilities”
section, as applicable, except clauses (iii)(x), (v), (vi) and (ix) thereof;
provided further, that clauses (iii)(z) and (iv) thereof shall not apply to any
bridge facility on customary terms if the long-term indebtedness that such
bridge facility is to be converted into satisfies the maturity and amortization
restrictions in such clauses and clause (vii) shall only apply to Incremental
Equivalent Debt secured by the Collateral on a pari passu basis with the
Term/Revolver Facilities.




Annex B-7

--------------------------------------------------------------------------------






 
“Secured Net Leverage Ratio” means the ratio of (i) Total Indebtedness of the
Borrower and its restricted subsidiaries on a consolidated basis, which is
secured by a lien on any asset of the Borrower or Guarantor, minus unrestricted
cash and cash equivalents of the Borrower and its restricted subsidiaries as so
reflected in accordance with GAAP to (ii) Consolidated EBITDA.  In the event
that any additional OID or upfront fees are implemented pursuant to the “market
flex” provisions of the Fee Letter, any Secured Net Leverage Ratio tests set
forth in the Term Sheet shall be adjusted to account for the additional interest
expense or additional indebtedness and to maintain the agreed cushion taking
into account such additional interest expense or additional indebtedness.
      “Total Net Leverage Ratio” means the ratio of (i) Total Indebtedness of
the Borrower and its restricted subsidiaries on a consolidated basis, minus
unrestricted cash and cash equivalents of the Borrower and its restricted
subsidiaries as so reflected in accordance with GAAP to (ii) Consolidated
EBITDA.  In the event that any additional OID or upfront fees are implemented
pursuant to the “market flex” provisions of the Fee Letter, any Total Net
Leverage Ratio tests set forth in the Term Sheet shall be adjusted to account
for the additional interest expense or additional indebtedness and to maintain
the agreed cushion taking into account such additional interest expense or
additional indebtedness.
      “Total Indebtedness” means (a) the outstanding principal amount of
indebtedness for borrowed money (including any obligations in respect of drawn
letters of credit that have not been reimbursed), purchase money indebtedness,
capital lease obligations and surety bonds to the extent such surety bonds
exceed $85 million in the aggregate and (b) all guarantees with respect to
outstanding indebtedness of the types specified in clause (a) of persons other
than the Borrower or any subsidiary.




4.           Refinancing Facilities

 
The Term/Revolver Documentation will permit the Borrower to refinance loans and
commitments under the Term/Revolver Facilities (including, for the sake of
clarity, any Incremental Facility or Extension Facility) from time to time, in
whole or part, in a principal amount not to exceed the principal amount of
indebtedness so refinanced (plus any accrued but unpaid interest, premiums
(including tender premiums), penalties and fees payable by the terms of such
indebtedness thereon and reasonable fees, expenses, OID and upfront fees
incurred in connection with such refinancing), with one or more new facilities
(each, a “Refinancing Facility”) under the Term/Revolver Documentation with the
consent of the Borrower, the Administrative Agent (not to be unreasonably
withheld) and the lenders providing such Refinancing Facility or with one or
more additional series of (i) senior or subordinated unsecured notes or loans,
(ii) senior secured notes or loans that will be secured by the Collateral on a
pari passu basis with the Term/Revolver Facilities (but without regard to
control of remedies) or (iii) junior lien secured notes or loans that will be
secured on a junior basis to the Term/Revolver Facilities (including with regard
to control of remedies) (such notes or loans, “Refinancing Notes” and, together
with any Refinancing Facility, the “Refinancing Debt”); provided that (A) any
Refinancing Facility or Refinancing Notes do not mature prior to the maturity
date of the applicable Facility being refinanced, or have a shorter weighted
average life than the loans under the Term Facility or Revolving Commitments
being refinanced, (B) any Refinancing Notes in the form of notes are not subject
to any amortization prior to final maturity and are not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), (C) there shall be no borrowers or guarantors in respect of any
Refinancing Facility or Refinancing Notes that are not a Borrower or a
Guarantor, (D) if secured, such Refinancing Facility or Refinancing Notes shall
not be secured by any assets that do not constitute Collateral, (E) the other
terms and conditions of such Refinancing Facility or Refinancing Notes
(excluding pricing, fees, rate floors and optional prepayment or redemption
terms) are (x) substantially identical to or are (taken as a whole) no more
favorable to the lenders providing such Refinancing Facility or Refinancing
Notes, as applicable, than those applicable to the Term Facility or Revolving
Commitments (taken as a whole) being refinanced or (y) reflective of market
terms and conditions at the time of incurrence or issuance thereof, in each
case, as determined in good faith by the Borrower (except for covenants or other
provisions applicable only to periods after the final maturity date of the Term
Facility or Revolving Commitments being so refinanced), (F) the proceeds of any
Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding loans (and, in the
case of the Revolving Facility, to the pro rata commitment reduction) under the
applicable Term/Revolver Facility being so refinanced, and (G) any secured
Refinancing Notes shall be subject to an Acceptable Intercreditor Agreement.

Annex B-8

--------------------------------------------------------------------------------

CERTAIN PAYMENT AND OTHER PROVISIONS
Default Rate:
Any principal payable under or in respect of the Term/Revolver  Facilities not
paid when due shall bear interest at the applicable interest rate plus 2.00% per
annum.  Other overdue amounts (including overdue interest) shall bear interest
at the interest rate applicable to ABR loans plus 2.00% per annum.



Annex B-9

--------------------------------------------------------------------------------



Guarantees:
  All present and future obligations and liabilities of the Borrower under (i)
the Term/Revolver Facilities, (ii) any interest rate protection, currency
exchange or other hedging arrangements entered into with the Administrative
Agent, a Lender or any affiliate of the Administrative Agent or a Lender and
(iii) any cash management arrangements entered into with the Administrative
Agent, a Lender or any affiliate of the Administrative Agent or a Lender, in the
case of clauses (ii) and (iii), at the time of the entering into of such
arrangements (collectively, the “Borrower Obligations”) will be unconditionally
guaranteed jointly and severally (the “Guarantees”) by each of the Borrower’s
direct or indirect existing or subsequently organized or acquired wholly-owned
restricted subsidiaries that are U.S. Subsidiaries (as defined below)
(collectively, the “Guarantors”; the Guarantors, together with the Borrower, the
“Loan Parties”), in each case, other than (collectively, the “Excluded
Subsidiaries”):
      (a)
any subsidiary (x) that would be prohibited or restricted by applicable law or
contract (including any requirement to obtain the consent, approval, license or
authorization of any governmental authority or third party, unless such consent,
approval, license or authorization has been received, but excluding any
restriction in any organizational documents of such subsidiary) so long as (i)
in the case of subsidiaries of the Borrower existing on the Closing Date, such
contractual obligation is in existence on the Closing Date and not entered into
in contemplation thereof and (ii) in the case of subsidiaries of the Borrower
acquired after the Closing Date, such contractual obligation is in existence at
the time of such acquisition and not entered into in contemplation thereof, or
(y) would result in material adverse tax consequences as reasonably determined
by the Borrower,
        (b)
any direct or indirect U.S. Subsidiary substantially all of the assets of which
consist (directly or indirectly through entities that are treated as a
disregarded entities for U.S. federal income tax purposes) of capital stock
and/or indebtedness of one or more Non-U.S. Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Internal Revenue
Code of 1986, as amended (a “CFC Holdco”),
        (c)
any U.S. Subsidiary that is a direct or indirect subsidiary of (i) a Non-U.S.
Subsidiary or (ii) a CFC Holdco,
        (d)
captive insurance subsidiaries, not-for-profit subsidiaries, special purpose
entities (to be defined in a manner consistent with the Term/Revolver
Documentation Principles) and immaterial subsidiaries (to be defined in a manner
consistent with the Term/Revolver Documentation Principles),
        (e)
any restricted subsidiary acquired with pre-existing indebtedness permitted to
remain outstanding under the Term/Revolver Documentation (to the extent such
Guarantee would be prohibited by or require consent pursuant to the terms of
such indebtedness), and
        (f)
any subsidiary to the extent that the burden or cost of providing a Guarantee
outweighs the benefit afforded thereby as reasonably determined by the Borrower
and the Administrative Agent;




Annex B-10

--------------------------------------------------------------------------------






provided that subsidiaries that are not “eligible contract participants” shall
not guarantee swap obligations to the extent not permitted by the Commodity
Exchange Act, or any regulation thereunder, by virtue of such subsidiary failing
to constitute an “eligible contract participant.” For the avoidance of doubt,
entities with respect to which the Borrower, directly or indirectly, owns 50% or
less of the voting equity interests will not be subsidiaries of the Borrower.
      For purposes of the Term/Revolver Documentation, (a) “U.S. Subsidiary”
means any direct or indirect subsidiary of the Borrower organized under the laws
of the United States, any state thereof or the District of Columbia and (b)
“Non-U.S. Subsidiary” means any direct or indirect subsidiary of the Borrower
that is not a U.S. Subsidiary.
   
Security:
Subject in all respects to the Limited Conditionality Provision, the Borrower
Obligations and the obligations of each Guarantor under the Guarantees will be
secured by, subject to certain permitted liens, a first priority perfected
security interest in substantially all of the present and after-acquired assets
of the Borrower and each Guarantor (collectively, the “Collateral”), including
but not limited to: (a) a perfected pledge of all of the capital stock of the
Borrower and each Guarantor, (b) a perfected pledge of all the capital stock
directly held by the Borrower or any Guarantor in any wholly-owned restricted
subsidiary (which pledge, in the case of the capital stock of any Non-U.S.
Subsidiary or CFC Holdco shall be limited to 65% of the capital stock of such
subsidiary or CFC Holdco, as the case may be) and (c) perfected security
interests (subject to certain permitted liens and customary exceptions and any
other liens permitted to remain outstanding pursuant to the terms of the
Acquisition Agreement) in, and mortgages on, substantially all other tangible
and intangible assets of the Borrower and each Guarantor (including without
limitation accounts receivable, inventory, equipment, general intangibles,
investment property, intellectual property, fee owned real property, material
intercompany notes and proceeds of the foregoing).
      Notwithstanding the foregoing,





  (a)
the Collateral shall not include the following (collectively, “Excluded
Assets”): 
            (i)
any fee owned real property with a fair market value, individually, not in
excess of $50,000,000, any real property leasehold rights and interests (it
being understood there shall be no requirement to obtain any landlord or other
third party waivers, estoppels or collateral access letters) or any fixtures
affixed to any real property to the extent (A) such real property does not
constitute Collateral and (B) a security interest in such fixtures may not be
perfected by a UCC-1 financing statement in the jurisdiction of organization of
the applicable Borrower or Guarantor,
            (ii)
motor vehicles, aircraft and other assets subject to certificates of title and
immaterial commercial tort claims,




Annex B-11

--------------------------------------------------------------------------------




    (iii)

letter of credit rights (other than to the extent consisting of supporting
obligations that can be perfected solely by the filing of a Uniform Commercial
Code financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights other than filing of a
Uniform Commercial Code financing statement)),
            (iv)

any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code),

            (v)

pledges and security interests prohibited or restricted by applicable law, rule
or regulation (including any requirement to obtain the consent of any
governmental authority, regulatory authority or third party unless such consent
has been obtained),
            (vi)

(A) margin stock and (B) equity interests in joint ventures and non-wholly-owned
subsidiaries (except to the extent not prohibited by contract or organizational
documents),
            (vii)
any lease, license or agreement, or any property subject to a purchase money
security interest, capital lease obligation or similar arrangement, in each
case, to the extent that a grant of a security interest therein to secure the
Term/Revolver Facilities would violate or invalidate such lease, license or
agreement or purchase money or similar arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
restricted subsidiary) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition,
            (viii)
any assets to the extent a security interest in such assets would result in
material adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent,
            (ix)

any intent-to-use application trademark application prior to the filing, and
acceptance by the U.S. Patent and Trademark Office, of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law,
            (x)

assets where the cost of obtaining a security interest therein is excessive in
relation to the practical benefit to the lenders afforded thereby as reasonably
determined between the Borrower and the Administrative Agent,



Annex B-12

--------------------------------------------------------------------------------






    (xi) 
any acquired property (including property acquired through acquisition or merger
of another entity) if at the time of such acquisition the granting of a security
interest therein or the pledge thereof is prohibited by any contract or other
agreement (in each case, not created in contemplation thereof) to the extent and
for so long as such contract or other agreement prohibits such security interest
or pledge,
            (xii)

the capital stock of (A) captive insurance subsidiaries, (B) not-for-profit
subsidiaries, (C) special purpose entities, (D) unrestricted subsidiaries and
(E) immaterial subsidiaries, and

            (xiii)
other exceptions to be mutually agreed upon;





  (b)

no actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in any
Collateral or to perfect any security interest in such Collateral, including any
intellectual property registered in any non-U.S. jurisdiction (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction or any requirement to make
any filings in any foreign jurisdiction, including with respect to foreign
intellectual property);

        (c)

other than in respect of certain debt owing to the Loan Parties (if applicable)
and certificated equity interests of any Guarantor and wholly-owned restricted
subsidiaries otherwise required to be pledged, perfection through control
agreements or perfection by “control” shall not be required with respect to any
Collateral (including deposit accounts and other bank or securities accounts,
etc.); and

        (d)

perfection by possession of immaterial notes and other evidence of immaterial
indebtedness shall not be required with respect to any Collateral.

     
Mandatory Prepayments:
Term Loans shall be prepaid with the following: 
        (a)

50% of Excess Cash Flow (to be defined in a manner consistent with the
Term/Revolver Documentation Principles) for each fiscal year of the Borrower
(commencing with the first full fiscal year ending after the Closing Date)
(“Excess Cash Flow Sweep”), with step-downs to 25% and 0% based upon achievement
of First Lien Net Leverage Ratio levels of 0.50x less than the First Lien Net
Leverage Ratio as of the Closing Date and 1.00x less than the First Lien Net
Leverage Ratio as of the Closing Date, respectively (the “Excess Cash Flow
Step-downs”); provided that any such Excess Cash Flow prepayments shall be
required only to the extent by which the amount of the prepayment exceeds
$75,000,000 (the “Excess Cash Flow Sweep Threshold”);



Annex B-13

--------------------------------------------------------------------------------





(b)

100% (with step-downs to 50% and 0% based upon achievement of First Lien Net
Leverage Ratio levels of 0.50x less than the First Lien Net Leverage Ratio as of
the Closing Date and 1.00x less than the First Lien Net Leverage Ratio as of the
Closing Date, respectively (the “Asset Sale Sweep Step-downs”)) of the net cash
proceeds of all non-ordinary course asset sales or other dispositions of
property by the Borrower and its restricted subsidiaries (including casualty
insurance and condemnation proceeds), but with exceptions for sales of
inventory, ordinary course dispositions, dispositions of obsolete or worn-out
property, property no longer used or useful in the business and other exceptions
to be set forth in the Term/Revolver Documentation in excess of $75,000,000
(with only the amount in excess of such limit required to be offered to prepay)
(the “Asset Sale Prepayment Amount”) and subject to the right of the Borrower to
reinvest or commit to reinvest such proceeds within 24 months (or, if a binding
commitment has been made, 30 months) (the “Reinvestment Period”); and
        (c)

100% of the net cash proceeds of issuances or incurrences of debt obligations of
the Borrower, any Guarantor or any restricted subsidiary of the Borrower or any
Guarantor (except the net cash proceeds of any permitted debt or Refinancing
Debt).




  Mandatory prepayments of the Term Loans shall be applied to the scheduled
installments of principal as directed by the Borrower or, in the absence of any
direction, in direct order of maturity of remaining amortization payments. 
Mandatory prepayments shall be applied pro rata among classes of term loans to
the extent secured by the Collateral on a pari passu basis, except that (i) the
Borrower may direct that any proceeds of Refinancing Debt shall be applied to
the class or classes of term loans to be refinanced as selected by the Borrower
and (ii) any Incremental Term Facility and any Refinancing Facility may
participate in mandatory prepayments on a pro rata or less than pro rata basis. 
Mandatory prepayments under clauses (a) and (b) above may be applied ratably to
prepay or offer to purchase any first lien secured indebtedness if required
under the terms of the applicable documentation governing such first lien
secured indebtedness.
      All prepayments referred to in clauses (a) and (b) above are subject to
there being no materially adverse tax consequences as reasonably determined by
the Borrower (which, for the avoidance of doubt, includes, but is not limited
to, any prepayment whereby doing so the Borrower and its restricted subsidiaries
would incur a material tax liability (taking into account any foreign tax credit
or benefit that would be realized in connection with such repatriation),
including a tax dividend, deemed dividend pursuant to Section 956 of the
Internal Revenue Code or a withholding tax) and to permissibility under (i)
local law (e.g., financial assistance, corporate benefit, restrictions on
upstreaming of cash intra-group and the fiduciary and statutory duties of the
directors of the relevant subsidiaries) and (ii) material constituent document
restrictions (including as a result of minority ownership by third parties) and
other material agreements (so long as any prohibition is not created in
contemplation of such prepayment), with excess cash flow being allocated among
subsidiaries in various jurisdictions in a manner to be agreed in the
Term/Revolver Documentation; provided that U.S. Subsidiaries of the Borrower
shall be entitled to reduce excess cash flow pursuant to this sentence by the
foreign subsidiaries’ portion of excess cash flow in any fiscal year.  The
non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute a default or an
event of default, and such amounts shall be available for working capital
purposes of the Borrower and its restricted subsidiaries as long as not required
to be prepaid in accordance with the following provisions. The Borrower and its
restricted subsidiaries will undertake to use commercially reasonable efforts
for one year to overcome or eliminate any such restrictions (subject to the
considerations above and as determined in the Borrower’s reasonable business
judgment) to make the relevant prepayment.   Notwithstanding the foregoing, any
prepayments required after application of the above provision shall be net of
any costs, expenses or taxes incurred by the Borrower or any of its affiliates
and arising as a result of compliance with the preceding sentence.




Annex B-14

--------------------------------------------------------------------------------






  Any Term Facility Lender may elect not to accept any mandatory prepayment
(except with respect to Term Loans being refinanced with Refinancing Debt) (each
such Lender, a “Declining Lender”).  Any prepayment amount declined by the
Lenders (each, a “Declined Amount”) may be retained by the Borrower and shall
increase the Available Amount Basket (as defined below).
      The loans under the Revolving Facility shall be prepaid and letters of
credit cash collateralized to the extent such extensions of credit exceed the
amount of the commitments under the Revolving Facility.
   
Voluntary Prepayments:
  Voluntary prepayments of borrowings under the Term/Revolver Facilities will be
permitted at any time (subject to customary notice requirements and the section
labeled “Prepayment Premium” below), in minimum principal amounts consistent
with the Term/Revolver Documentation Principles and without premium or penalty,
subject to reimbursement of the Lenders’ actual redeployment costs in the case
of a prepayment of Adjusted LIBOR borrowings prior to the last day of the
relevant interest period.  All voluntary prepayments will be applied to the
remaining amortization payments or to any class or classes of loans (including
as between the initial Term Loans and classes of extended loans under any Term
Extension Facility or classes of loans under any Incremental Facilities or
Refinancing Facilities) as directed by the Borrower (and absent such direction,
pro rata among classes in direct order of maturity thereof).




Annex B-15

--------------------------------------------------------------------------------



Prepayment Premium:
  The Borrower shall pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of Term Loans that
occurs within six (6) months of the Closing Date, in an amount equal to 1.0% of
the principal amount of Term Loans subject to such Repricing Event.  The term
“Repricing Event” shall mean (i) any prepayment or repayment of Term Loans
substantially concurrently with the proceeds of, or any conversion of Term Loans
into, any new or replacement tranche of term loans the primary purpose of which
is to lower the “effective” interest rate applicable to Term Loans so prepaid
(whether in the form of interest rate margins, OID, upfront fees or coupon) and
(ii) any amendment to the Term Loan Facility the primary purpose of which is to
reduce the “effective” interest rate (whether in the form of interest rate
margins, OID, upfront fees or coupon) applicable to Term Loans (in each case,
with original issue discount and upfront fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity), including any mandatory assignment in
connection therewith with respect to each Lender that refuses to consent to such
amendment; provided that a Repricing Event shall not include any amendment,
prepayment, repayment or repricing made in connection with a change of control,
initial public offering or a Transformative Acquisition.  For purposes of the
foregoing, “Transformative Acquisition” shall mean any acquisition or investment
by the Borrower or any restricted subsidiary that is either (a) not permitted by
the terms of the Term/Revolver Documentation immediately prior to the
consummation of such acquisition or investment or (b) if permitted by the terms
of the Term/Revolver Documentation immediately prior to the consummation of such
acquisition or investment, would not provide the Borrower and its restricted
subsidiaries with adequate flexibility under the Term/Revolver Documentation for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
   
Term/Revolver Documentation:
  The definitive documentation for the Term/Revolver Facilities (the
“Term/Revolver Documentation”) shall initially be prepared by counsel to the
Borrower and shall be consistent with this Term Sheet and shall contain only
those amortization payments, conditions to borrowing, mandatory prepayments,
representations, warranties, financial, affirmative and negative covenants and
events of default expressly set forth in this Term Sheet (subject only to the
exercise of any “market flex” expressly provided in the Fee Letter) applicable
to the Borrower, the Guarantors and the restricted subsidiaries of the Borrower
or the Guarantors and shall: (i) reflect the operational and strategic
requirements of the Borrower, the Guarantors and the respective subsidiaries of
the Borrower and the Guarantors in light of their size, industries and
practices, matters disclosed in the Acquisition Agreement (including the
schedules thereto), cash flow, leverage and proposed business plan, (ii) be
negotiated in good faith to finalize the Term/Revolver Documentation giving
effect to the Limited Conditionality Provision, (iii) be no less favorable
(except as expressly set forth in this Annex B) to the Borrower, the Guarantors
and their respective subsidiaries than a precedent to be mutually agreed between
the Borrower and the Administrative Agent (the “Identified Precedent”), with
customary modifications reflecting changes in law and the administrative,
operational and agency requirements of the Administrative Agent and
modifications to reflect the industry of the Borrower and its subsidiaries
(including Title IV and other regulatory and legal matters), and (iv) unless
otherwise described herein, include standards, qualifications, thresholds,
exceptions, “baskets” and grace and cure periods consistent with the foregoing
(together, the “Term/Revolver Documentation Principles”). Notwithstanding the
foregoing, all leases of the Borrower, the Guarantors and the respective
restricted subsidiaries of the Borrower or  each Guarantor that are or would be
treated as operating leases for purposes of GAAP prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update shall be accounted for as operating leases for purposes of the
defined financial terms, including “Capital Lease Obligations” under the
Term/Revolver Documentation regardless of any change to GAAP following such date
which would otherwise require such leases to be treated as capital leases;
provided that financial reporting shall not be affected thereby.




Annex B-16

--------------------------------------------------------------------------------




  For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including any leverage ratio or the amount of Consolidated EBITDA), such
financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no default or event of default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.
      With respect to any amount incurred or transaction entered into (or
consummated) in reliance on a provision of the Term/Revolver Documentation that
does not require compliance with a financial ratio or test (any such amount, a
“Fixed Amount”) substantially concurrently with any amount incurred or
transaction entered into (or consummated) in reliance on a provision of the
Term/Revolver Documentation that requires compliance with a financial ratio or
test (including any leverage ratio or the amount of Consolidated EBITDA) (any
such amount, an “Incurrence-Based Amount”), it is understood and agreed that any
Fixed Amount shall be disregarded in the calculation of the financial ratio or
test applicable to any substantially concurrent utilization of the
Incurrence-Based Amount.
      In addition, the Term/Revolver Documentation will authorize and require
the Administrative Agent to enter into (a) if applicable, any intercreditor
agreement in the form attached as an exhibit to the Term/Revolver Documentation
with such modifications thereto as may be reasonably acceptable to the
Administrative Agent, (b) any intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens or arrangements relating to the distribution of payments, as applicable,
at the time the intercreditor agreement is proposed to be established in light
of the type of indebtedness subject thereto or (c) another intercreditor
agreement the terms of which are reasonably satisfactory to the Administrative
Agent (any such intercreditor agreement, an “Acceptable Intercreditor
Agreement”).
   
Representations and Warranties:
  Limited to the following (to be applicable to the Borrower, the Guarantors and
the restricted subsidiaries of the Borrower and each Guarantor): organization;
existence, qualification and power; execution, enforceability and delivery of
the Term/Revolver Documentation; compliance with laws; authorization; no
violation of or conflict with applicable law, organizational documents or
material agreements; governmental authorization and other material third party
consents; binding effect; financial statements and projections; no Material
Adverse Effect (as defined below); litigation; labor matters; ownership of
property; environmental matters; taxes; ERISA compliance; subsidiaries; margin
regulations; Investment Company Act; accuracy of disclosure as of the Closing
Date (to be consistent with the “10b-5” representation set forth in the
Commitment Letter); intellectual property; solvency at closing; creation,
validity, perfection and priority of security interests in the Collateral
(subject to customary permitted liens and the Limited Conditionality Provision);
status of senior debt (if applicable); no default; insurance; affected financial
institutions; FCPA; OFAC; and Patriot Act, subject, in the case of each of the
foregoing representations and warranties, to qualifications and limitations for
materiality consistent with the Term/Revolver Documentation Principles and in
all respects limited on the Closing Date to the Specified Acquisition Agreement
Representations and the Specified Representations.




Annex B-17

--------------------------------------------------------------------------------






  “Material Adverse Effect” means (1) on the Closing Date, an Acquisition
Agreement Material Adverse Effect (as defined in the Conditions Annex) and (2)
after the Closing Date (a) a material adverse effect on the business, assets,
financial condition or results of operations of the Borrower, the Guarantors and
their respective restricted subsidiaries, taken as a whole, (b) a material
adverse effect on the rights and remedies of the Lenders, the Swingline Lender,
the Issuing Lenders and the Administrative Agent, taken as a whole, under any
Term/Revolver Documentation or (c) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
the Term/Revolver Documentation.
   
Conditions Precedent to Initial Borrowing:
 
The availability of the Facilities on the Closing Date will be subject solely to
those conditions precedent set forth in Section 3 of the Commitment Letter and
in the Conditions Annex.
   
On-Going Revolving Facility Conditions Precedent:
 
The making of each Loan or the issuance of a letter of credit after the Closing
Date under the Revolving Facility, except as set forth above for Incremental
Facilities, shall be conditioned solely upon (a) the accuracy in all material
respects of all representations and warranties in the Term/Revolver
Documentation; provided that any representation and warranty that is qualified
as to materiality shall be true and correct in all respects (after giving effect
to such qualification therein), (b) there being no default or event of default
in existence at the time of, or after giving effect to the making of, such
extension of credit, and (c) delivery of a customary borrowing notice.
   
Affirmative Covenants:
 
Limited to the following (except as provided in the following sentence, to be
applicable to the Borrower and its restricted subsidiaries): delivery of
quarterly and annual consolidated financial statements of the Borrower
(accompanied, in the case of annual financial statements, by an audit opinion
from a nationally recognized accounting firm that is not subject to
qualification as to the scope of such audit, but that may contain a “going
concern” statement that is solely due to the impending maturity of any
Incremental Equivalent Debt or the Facilities (including, for the avoidance of
doubt, any Incremental Facility, Refinancing Debt and Extension Facility)
scheduled to occur within one year, or any prospective or actual default of any
financial covenant); annual budgets; lender calls; customary MD&A; use of
commercially reasonable efforts to obtain and maintain public ratings;
certificates; notices; payment of taxes; preservation of existence; maintenance
of properties; maintenance of insurance; compliance with laws (including OFAC,
FCPA and other anti-terrorism/anti-corruption laws and sanctions); books and
records; inspection rights; covenant to guarantee obligations and give security;
designation of subsidiaries; further assurances as to security; and use of
proceeds, subject, in the case of each of the foregoing covenants, to exceptions
and qualifications consistent with the Term/Revolver Documentation Principles.




Annex B-18

--------------------------------------------------------------------------------



 Negative Covenants:
  Consistent with the Term/Revolver Documentation Principles and limited to the
following (to be applicable to the Borrower and the restricted subsidiaries of
the Borrower): incurrence based limitations on the incurrence of debt; liens,
restricted payments, fundamental changes, asset sales, investments (including
acquisitions), lines of business, burdensome agreements, prepayment of junior
lien indebtedness or unsecured debt that is contractually subordinated to the
Facilities in right of payment (such indebtedness, “Junior Indebtedness”) or
amendments to debt documents governing such Junior Indebtedness or
organizational documents, in each case, to the extent such amendments are
materially adverse to the applicable Lenders, transactions with affiliates above
an agreed-upon threshold, further negative pledges with respect to the
Collateral securing the Facilities, limitations on distributions by
subsidiaries, limitations on dividends or distributions on, or redemptions of,
the Borrower’s capital stock and changes in fiscal year; in the case of each of
the foregoing covenants subject to the exceptions set forth below and other
exceptions, qualifications and, as appropriate, baskets to be agreed upon
consistent with the Term/Revolver Documentation Principles.
      The negative covenants will be subject, in the case of each of the
foregoing covenants to exceptions, qualifications and “baskets” to be set forth
in the Term/Revolver Documentation, including (x) baskets to be based on the
greater of an amount to be mutually agreed and a corresponding percentage of
Consolidated EBITDA (with certain exceptions) and (y) an “Available Amount
Basket”, that will be built by, among other things, (a) an amount equal to the
greater of $125,000,000 and 26% of Consolidated EBITDA (the “Available Amount
Starter Basket”), plus (b), if positive, 50% of cumulative consolidated net
income (taken as a single period), plus (c) the cash proceeds of new public or
private equity issuances of the Borrower (other than disqualified stock), plus
(d) capital contributions to the Borrower made in cash, cash equivalents or
property (at the fair market value thereof) (other than disqualified stock),
plus (e) the net cash proceeds of debt and disqualified equity of the Borrower
and its restricted subsidiaries, in each case, issued after the Closing Date,
which have been exchanged or converted into qualified equity of the Borrower,
plus (f) the net cash proceeds to the Borrower and its restricted subsidiaries
of sales of investments made using the Available Amount Basket, plus (g)
returns, profits, distributions and similar amounts received in cash or cash
equivalents by the Borrower and its restricted subsidiaries made using the
Available Amount Basket on investments, plus (h) the investments of the Borrower
and its restricted subsidiaries made using the Available Amount Basket in any
unrestricted subsidiary that has been re-designated as a restricted subsidiary
or that has been merged or consolidated with or into the Borrower or any of its
restricted subsidiaries (up to the fair market value of the investments of the
Borrower and its restricted subsidiaries in such unrestricted subsidiary at the
time of such re-designation or merger or consolidation), plus (i) Declined
Amounts, plus (j) net proceeds of non-ordinary course asset sales to the extent
such asset sale proceeds are excepted from the related mandatory prepayment
provision as a result of the leverage-based stepdowns (the “Retained Asset Sale
Proceeds”). The Available Amount Basket may be used for investments, restricted
payments and the prepayment, repurchase or redemption of Junior Indebtedness;
provided that the use of the Available Amount Basket for restricted payments,
investments or the prepayment, repurchase or redemption of Junior Indebtedness
shall be subject to the absence of any continuing event of default and subject
to the requirement that the Borrower can incur $1 of unsecured Ratio Debt.




Annex B-19

--------------------------------------------------------------------------------




  The Term/Revolver Documentation will contain exceptions to the covenants
consistent with the Term/Revolver Documentation Principles and will include,
without limitation:
      Asset sales (a) on an unlimited basis permitted subject to (i) at least
75% of the proceeds in excess of $40,000,000 per transaction and $60,000,000 per
fiscal year to consist of cash or cash equivalents (subject to customary
exceptions to the cash consideration requirement to be set forth in the
Term/Revolver Documentation, including the ability to dispose of assets in
exchange for similar assets or assets beneficial to the business of the
Borrower, the Guarantors and their respective subsidiaries), (b) a basket for
non-cash consideration in an amount up to the greater of $100,000,000 and 21% of
Consolidated EBITDA (that may be designated as cash consideration), (ii)
receiving fair market value (as determined by the Borrower in good faith), and
(iii) a requirement that the net cash proceeds of asset sales be applied in
accordance with “Mandatory Prepayments” above (without limiting the reinvestment
rights applicable thereto) and (c) a general basket in an aggregate amount per
fiscal year not to exceed the greater of  $106,000,000 and 22% of Consolidated
EBITDA (the “General Asset Sale Basket”).
      Sale/Leaseback transactions in an amount not to exceed the greater of
$100,000,000 and 21% of Consolidated EBITDA.
      Acquisitions permitted (“Permitted Acquisitions”) so long as (i) there is
no event of default and the Borrower shall be in pro forma compliance with the
Financial Covenant as of the LCT Test Date or, at the election of the Borrower,
the closing of such acquisition (subject to customary “Sungard” conditionality),
(ii) the acquired entity or assets are in the same or generally related,
complementary or ancillary lines of business as the Borrower, the Guarantors and
their respective restricted subsidiaries and (iii) the acquired entity and its
subsidiaries (subject to limitations in “Guarantees” and “Security” above) will
become Guarantors and pledge their Collateral to the Administrative Agent, and
subject to a limit to be agreed on acquisitions of entities that will not become
Guarantors or assets that will not constitute Collateral in an amount not to
exceed $150,000,000 (as reduced by any amount of investments in restricted
subsidiaries that are not Guarantors pursuant to clause (iii) of the second
following paragraph, the “Non-Guarantor Investment Cap”).




Annex B-20

--------------------------------------------------------------------------------






  Dividends/distributions exceptions to include (i) a basket for
dividends/distributions funded with qualified equity proceeds that do not
increase the Available Amount Basket (to the extent not otherwise applied for
Junior Indebtedness prepayments), (ii) unlimited restricted payments so long as
the pro forma Total Net Leverage Ratio does not exceed 0.50x less than the Total
Net Leverage Ratio as of the Closing Date, subject to the absence of any
continuing event of default (the “Incurrence-Based Restricted Payment Basket”),
(iii) a shared general basket in an amount of the greater of $150,000,000 and
32% of Consolidated EBITDA, which amounts may be used for prepayments of Junior
Indebtedness, subject to the absence of any continuing event of default (the
“Shared Restricted Payments Basket”) and (iv) to the extent constituting a
restricted payment, the consummation of the Transactions.
      Investment exceptions to include (i) a general basket for investments in
an outstanding amount not to exceed the greater of $200,000,000 and 43% of
Consolidated EBITDA, subject to the absence of any continuing event of default
(the “General Investments Basket”), (ii) investments in joint ventures in an
outstanding amount not to exceed the greater of $100,000,000 and 21% of
Consolidated EBITDA, subject to the absence of any continuing event of default,
(iii) unlimited intercompany investments among the Borrower, the Guarantors and
their respective restricted subsidiaries (including intercompany loans),
reorganizations and other similar activities (with a shared cap on such
investments in restricted subsidiaries that are not Guarantors not to exceed the
Non-Guarantor Investment Cap), (iv) investments in unrestricted subsidiaries in
an outstanding amount not to exceed the greater of  $100,000,000 and 21% of
Consolidated EBITDA, (v) a carve out for loans and advances to officers and
directors, members of management and consultants made in connection with such
person’s purchase of the equity interests of the Borrower, (vi) an exception for
unlimited investments, so long as the pro forma Total Net Leverage Ratio is
equal to or less than 0.25x less than the Total Net Leverage Ratio as of the
Closing Date and the absence of any continuing event of default (the
“Incurrence-Based Investments Basket”) and (vi) a basket for investments funded
with qualified equity proceeds or consideration paid in equity that does not
build the Available Amount Basket.
      Lien exceptions to include (i) liens securing the Incremental Facilities,
Incremental Equivalent Debt and Refinancing Debt, (ii) liens securing permitted
purchase money indebtedness and capital leases, (iii) liens securing Ratio Debt
and other indebtedness or obligations of the Borrower and Guarantors (“Ratio
Liens”) subject to (x) with respect to indebtedness that is secured by liens on
the Collateral that are pari passu in right of security with the Term/Revolver
Facilities or by liens on assets that do not constitute Collateral, pro forma
compliance with a maximum First Lien Net Leverage Ratio equal to 0.25x above
than the First Lien Net Leverage Ratio as of the Closing Date and (y) with
respect to indebtedness that is secured by liens on the Collateral that are
junior in right of security with the Term/Revolver Facilities, pro forma
compliance with a maximum Secured Net Leverage Ratio equal to 0.50x above the
Secured Net Leverage Ratio as of the Closing Date, in each case, subject to an
Acceptable Intercreditor Agreement, (iv) a general basket of at least the
greater of $465,000,000 and 100% of Consolidated EBITDA, which cannot be secured
on a pari passu basis with the Term/Revolver Facilities (the “General Lien
Basket”), (v) an additional basket not to exceed $35,000,000, which can be
secured on a pari passu basis with the Term/Revolver Facilities and (vi) liens
securing pension obligations that arise in the ordinary course of business.




Annex B-21

--------------------------------------------------------------------------------




  Debt exceptions to include:
      ●
purchase money debt/capital lease obligations not to exceed the greater of
$150,000,000 and 32% of Consolidated EBITDA;
        ●
secured or unsecured indebtedness subject to the terms and conditions applicable
and as set forth herein with respect to Incremental Facilities, Incremental
Equivalent Debt and Refinancing Debt;
        ●
indebtedness (“Ratio Debt”) (subject to customary restrictions consistent with
those set forth in the Identified Precedent) so long as the Total Net Leverage
Ratio is equal to or less than the Total Net Leverage Ratio as of the Closing
Date on a pro forma basis,





    ●
in the case of indebtedness secured on a pari passu basis with the Facilities,
the First Lien Net Leverage Ratio is equal to or less 0.25x above than the First
Lien Net Leverage Ratio as of the Closing Date on a pro forma basis,
            ●
in the case of indebtedness secured on a junior basis to the Facilities, the
Secured Net Leverage Ratio is equal to or less than 0.50x above the Secured Net
Leverage Ratio as of the Closing Date on a pro forma basis, and
            ●
in the case of indebtedness that is unsecured, the Total Net Leverage Ratio is
equal to or less 0.50x above than the Total Net Leverage Ratio as of the Closing
Date, on a pro forma basis,
            provided, that (i) the amount of Ratio Debt incurred by
non-Guarantor subsidiaries shall not exceed the shared Non-Guarantor Debt Cap
and (ii) such Ratio Debt shall be subject to the requirements for Incremental
Equivalent Debt. 





  ●
indebtedness of joint ventures in an amount outstanding not to exceed the
greater of $100,000,000 and 21% of Consolidated EBITDA;
        ●
non-Guarantor subsidiaries or affiliates may incur other indebtedness in an
outstanding principal amount not to exceed the greater of $150,000,000 and 32%
of Consolidated EBITDA (as reduced by any amount of Ratio Debt incurred by
non-Guarantor subsidiaries, the “Non-Guarantor Debt Cap”);




Annex B-22

--------------------------------------------------------------------------------




  ●

intercompany indebtedness among the Borrower and/or its restricted subsidiaries;
        ●
indebtedness in respect of working capital for Non-U.S. Subsidiaries in an
amount outstanding not to exceed the greater of $100,000,000 and 21% of
Consolidated EBITDA;
        ●
indebtedness assumed in a permitted acquisition (“Permitted Acquisition
Indebtedness”) in an unlimited amount, subject to pro forma compliance with the
Financial Covenant (whether or not tested) and so long as such indebtedness was
not incurred in contemplation of such acquisition;
        ●
trade letters of credit in an amount outstanding not to exceed the greater of
$20,000,000 and 4% of Consolidated EBITDA;
        ●
other indebtedness under a general basket in an outstanding principal amount
outstanding not to exceed the greater of $350,000,000 and 75% of Consolidated
EBITDA, which cannot be secured on a pari passu basis with the Term/Revolver
Facilities (the “General Debt Basket”); and
        ●
hedging obligations incurred in the ordinary course of business for
non-speculative purposes.





 
Junior Indebtedness prepayment exceptions to include (i) a basket funded with
qualified equity proceeds that do not increase the Available Amount Basket (to
the extent not otherwise applied for dividends/distributions), (ii) a general
basket in an amount not to exceed the Shared Restricted Payments Basket, subject
to the absence of any continuing event of default, and (iii) an unlimited
ratio-based basket so long as the pro forma Total Net Leverage Ratio does not
exceed 0.50x less than the Total Net Leverage Ratio as of the Closing Date,
subject to the absence of any continuing event of default (the “Incurrence-Based
Restricted Debt Payment Basket”).
      For the avoidance of doubt, any investment, acquisition, indebtedness,
distribution or other step or transaction that is contemplated, or required to
be implemented by the Acquisition Agreement shall not be prohibited by the
Term/Revolver Documentation except as expressly provided herein.  The
Term/Revolver Documentation may also provide for other exceptions in regard to
the Transactions on terms and conditions to be mutually agreed.
      For the avoidance of doubt there will be no restrictions on capital
expenditures.


Annex B-23

--------------------------------------------------------------------------------



Financial Covenant:
With respect to the Term Facility: None


With respect to the Revolving Facility, the Term/Revolver Documentation will
have a maximum Total Net Leverage Ratio of, initially, 4.00:1.00, with
step-downs to be agreed upon, which levels in any case will not be lower than
3.25:1.00 (the “Financial Covenant”) and will be set to reflect no less than a
35% static cushion to Consolidated EBITDA in the model made available to MSSF on
August 2, 2020, together with any updates or modifications reasonably agreed
between the Borrower and the Commitment Parties or as necessary to reflect the
exercise of “market flex” pursuant to the provisions of the Fee Letter (the
“Model”). The Financial Covenant shall be tested on the last day of each fiscal
quarter of the Borrower commencing with the first full fiscal quarter after the
Closing Date.


For purposes of the Term/Revolver Documentation,       “Consolidated EBITDA”
will be defined giving effect to the Term/Revolver Documentation Principles
(including add-backs and deductions consistent therewith), and will include,
among other adjustments or add-backs, adjustments for (a) non-cash items, (b)
extraordinary, unusual or non-recurring items, (c) restructuring charges and
related charges, (d) transaction separation and integration costs in connection
with the Transactions and any Permitted Acquisition, (e) all fees, commissions,
costs and expenses incurred or paid by the Borrower and its restricted
subsidiaries in connection with or pursuant to the Transactions, the
Term/Revolver Documentation or any Permitted Acquisitions, (f) pro forma net
cost savings, operating expense reductions and synergies related to the
Transactions that are reasonably identifiable, factually supportable and
projected by the Borrower in good faith to be realized, and to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower), in each case, within 24 months after the Closing Date, (g) pro forma
net cost savings, operating expense reductions and synergies related to
acquisitions, dispositions and other specified transactions, restructurings and
cost savings initiatives that are reasonably identifiable, factually supportable
and projected by the Borrower in good faith to be realized, and to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower), in each case, within 24 months after such acquisition, disposition or
other specified transaction, restructuring, cost savings initiative or other
initiative (this clause (g), the “Expected Cost Savings Addback”), (h) any
charge attributable to the undertaking and/or implementation of cost savings
initiatives, operating expense reductions, discontinued operations and/or
synergies, (i) the amount of any monitoring, consulting transaction or advisory
fees and expense and indemnification payments under any monitoring, consulting,
transaction, advisory or similar agreement, to the extent permitted, (j) to the
extent deducted in the calculation of consolidated net income, earn-out
obligation expense incurred in connection with the Acquisition and/or any
acquisition or other investment (including any acquisition or other investment
consummated prior to the Closing Date) which is paid or accrued during the
applicable period, (k) the amount of any charge, cost or expense or deduction
associated with any restricted subsidiary that is attributable to any
non-controlling interest or minority interest of any third party, (l) the amount
of any charge, cost or expense in connection with a single or one-time event,
including, without limitation, in connection with (x) the Acquisition and/or any
acquisition or other investment consummated before or after the Closing Date and
(y) the consolidation, closing or reconfiguration of any facility during such
period and (m) adjustments and add backs reflected in the Model.




Annex B-24

--------------------------------------------------------------------------------



Limited Condition Transaction:
For purposes of (i) determining compliance with any provision of the
Term/Revolver Documentation which requires the calculation of the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio,
(ii) determining compliance with representations, warranties, defaults or events
of default or (iii) testing availability under baskets set forth in the
Term/Revolver Documentation (including baskets measured as a percentage of
Consolidated EBITDA or total assets), in each case, in connection with an
acquisition (including acquisitions subject to a letter of intent or purchase
agreement) by one or more of the Borrower and its restricted subsidiaries of any
assets, business or person and such acquisition is not conditioned upon
obtaining financing (any such transaction, a “Limited Condition Transaction”),
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Transaction, an “LCT Election”), the
date of determination of whether any such action is permitted hereunder, shall
be deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCT Test Date, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such ratio or basket, such ratio or basket shall be deemed to have been complied
with.
      For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios or baskets for which compliance was determined or tested as of
the LCT Test Date are thereafter exceeded as a result of fluctuations in any
such ratio or basket (including due to fluctuations of the target of any Limited
Condition Transaction) at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCT
Test Date and prior to the earlier of (i) the date on which such Limited
Condition Transaction is consummated or (ii) the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be calculated on a pro forma basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of debt and the use of proceeds thereof) had been consummated;
provided that in the case of any restricted payment or restricted debt payment,
any such ratio or basket shall also be calculated on a pro forma basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof) had
not been consummated.




Annex B-25

--------------------------------------------------------------------------------



Unrestricted Subsidiaries:
 
The Term/Revolver Documentation will contain provisions pursuant to which,
subject to customary limitations on loans and advances to, and other investments
in, unrestricted subsidiaries, and, so long as no event of default under the
Term/Revolver Facilities exists or would result therefrom and subject to other
customary conditions to be agreed (including, without limitation, pro forma
compliance with the Financial Covenant (whether or not tested), and that the
fair market value of the relevant subsidiary being designated as an unrestricted
subsidiary shall be treated as an investment and such investment must be at the
time permitted under the investment covenant), the Borrower will be permitted to
designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” (except that the Borrower may not be so designated)
and subsequently re-designate any such unrestricted subsidiary as a restricted
subsidiary (subject, in the case of re-designation only, to compliance of such
restricted subsidiary with the covenants in respect of liens, debt and
investments and pro forma compliance with the Financial Covenant (whether or not
tested)).  Unrestricted subsidiaries will not be subject to the representations
and warranties, affirmative or negative covenant or event of default provisions
of the Term/Revolver Documentation and the results of operations and
indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining any financial ratio or covenant contained in the
Term/Revolver Documentation except to the extent of distributions received
therefrom.
   
Events of Default:
 
Limited to the following (to be applicable to the Borrower, the Guarantors and
their respective restricted subsidiaries (except as expressly noted below)):
nonpayment of principal when due; nonpayment of interest, fees or other amounts
after five (5) Business Days; material inaccuracy of a representation or
warranty when made or deemed made; violation of a covenant (subject, in the case
of affirmative covenants (other than use of proceeds, delivery of notice of
default and maintenance of each Borrower’s legal existence), to a grace period
of 30 days following written notice from the Administrative Agent); cross
default to material indebtedness in excess of $125,000,000 (the “Threshold
Amount”); bankruptcy events or other insolvency events of the Borrower or its
restricted subsidiaries (with a customary grace period for involuntary events);
ERISA events, subject to a material adverse effect; material unpaid, final
judgments that are unstayed for a period of 60 consecutive days in excess of the
Threshold Amount; actual (or assertion by a Loan Party in writing of the)
invalidity of the Term/Revolver Documentation, any material guarantee or any
material security document; and a “change of control”.
      The definition of “change of control” will mean an event or series of
events by which: (a) any “person” or “group” becomes the “beneficial owner”,
directly or indirectly, of 35% or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis; or (b) during any period of 12
consecutive months, a majority of the members of the board of directors of the
Borrower ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.




Annex B-26

--------------------------------------------------------------------------------



Voting:
  Amendments and waivers of the Term/Revolver Documentation will require the
consent of the Lenders (excluding Lenders who are Defaulting Lenders) holding
more than 50% of the aggregate principal amount of commitments (whether used or
unused) under the Revolving Facility (or, if the commitments have terminated,
outstanding Revolving Loans) and the loans under the Term Facility (the
“Required Lenders”), except that (i) the consent of each Lender directly
adversely affected thereby (but not, for the avoidance of doubt, the consent of
the Required Lenders) shall be required, unless otherwise expressly contemplated
by the Term/Revolver Documentation, with respect to (a) increases in the
commitment of such Lender (it being understood that a waiver of any condition
precedent or the waiver of any default or mandatory prepayment shall not
constitute an increase of any commitment of any Lender), (b) reductions of
principal, interest (other than a waiver of default interest) or fees (it being
understood that any change in the definitions of any ratio used in the
calculation of any rate of interest or fees (or the component definitions) shall
not constitute a reduction in any rate of interest or fees), (c) extensions of
final maturity or the scheduled due date of any principal, interest or fee
payment (other than with respect to any Extension Facility) and (d) changes in
certain pro rata sharing and payment provisions and (ii) the consent of 100% of
the Lenders will be required with respect to (a) releases of all or
substantially all of the Guarantors or all or substantially all of the
Collateral (other than in connection with permitted asset sales) and (b) changes
in voting thresholds.  Defaulting Lenders will be subject to the suspension of
certain voting rights.  The consent of the Administrative Agent and the Issuing
Bank shall be required with respect to amendments and waivers directly adversely
affecting their rights or duties.
      Notwithstanding the foregoing, (i) any waiver or modification of a
condition (other than those set forth under “Incremental Facilities” above) to
an extension of credit under the Revolving Facility or any Incremental Facility
(prior to funding thereof), as applicable, and any amendments and waivers that
affect solely the Lenders under a class or classes of the Revolving Facility
and/or any Incremental Facility (prior to funding thereof) and not any other
Lender, will, if such amendment or waiver would otherwise require the consent of
the Required Lenders, require only the consent of Lenders holding more than 50%
of the aggregate commitments under such class or classes (in the aggregate), and
no other consents or approvals shall be required and (ii) only the consent of
Lenders (excluding Lenders who are Defaulting Lenders) holding more than 50% of
the aggregate principal amount of commitments (whether used or unused) under the
Revolving Facility (or, if the commitments have terminated, outstanding
Revolving Loans) shall be required to amend or waive the Financial Covenant and
any related definitions.
      The Term/Revolver Documentation will permit amendments thereof without the
approval or consent of the Lenders to effect a permitted “repricing transaction”
(i.e., a transaction in which any tranche of Loans is refinanced with a
replacement tranche of loans, or is modified with the effect of, bearing a lower
all-in-yield) other than any Lender holding Loans subject to such “repricing
transaction” that will continue as a Lender in respect of the repriced tranche
of Loans.




Annex B-27

--------------------------------------------------------------------------------




  Non pro rata distributions and commitment reductions will be permitted in
connection with loan buy back or similar programs, “amend and extend”
transactions or the addition of one or more tranches of debt and the like as
permitted by the Term/Revolver Documentation.
      The Term/Revolver Documentation will permit the Administrative Agent and
the Borrower to enter into one or more amendments thereto to incorporate the
provisions of any relevant Incremental Facility, Refinancing Facility, Extension
Facility or extended tranche of Loans or commitments in connection with “amend
and extend” transactions made available without any Lender’s consent, so long as
the purpose of such amendment is solely to incorporate the appropriate
provisions for such Incremental Facility, Refinancing Facility, Extension
Facility or extended tranche of Loans or commitments in connection with “amend
and extend” transactions in the Term/Revolver Documentation; it being understood
that each Lender under the applicable tranche or tranches that are being
extended shall have the opportunity to participate in such extension on the same
terms and conditions as each other Lender in such tranche or tranches.  In
addition, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature in
the Term/Revolver Documentation, then the Administrative Agent and the Borrower
shall be permitted to amend such provision without any further action or consent
of any other party if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within five (5) Business Days following
receipt of notice thereof.
      The Term/Revolver Documentation will contain customary provisions allowing
the Borrower to replace (i) a Lender in connection with amendments and waivers
requiring the consent of all Lenders or of all Lenders directly adversely
affected thereby (so long as the Required Lenders have approved the amendment or
waiver and such Lender has not approved such amendment or waiver), and requests
for increased costs, taxes, etc.  and (ii) Defaulting Lenders.
   
Cost and Yield Protection:
  The Term/Revolver Documentation shall contain customary provisions, (a)
protecting the Lenders against increased costs or loss of yield resulting from
changes in reserve, tax, capital adequacy and other requirements of law and from
the imposition of or changes in withholding or other taxes (it being understood
that the Dodd Frank Wall Street Reform and Consumer Protection Act and Basel III
and all regulations, interpretations and directives thereunder shall be deemed
to be a change in law); provided that requests for such additional payments
shall be limited to circumstances in which the applicable Lender is imposing
such charges on other similarly situated borrowers under comparable syndicated
credit facilities, (b) indemnifying the Lenders for “breakage costs” incurred in
connection with, among other things, any prepayment of LIBOR borrowings on a day
prior to the last day of an interest period with respect thereto, it being
understood that the gross-up obligations shall not apply to U.S. federal
withholding taxes imposed pursuant to current Sections 1471 through 1474 of the
Internal Revenue Code (or any amended or successor version that is substantively
comparable thereto and not materially more onerous to comply with), and any
regulations promulgated thereunder or guidance issued pursuant thereto and (c)
otherwise consistent with the Term/Revolver Documentation Principles.




Annex B-28

--------------------------------------------------------------------------------



Assignments and Participations:
  The Lenders will be permitted to assign (other than to any Disqualified Lender
(provided that the list of Disqualified Lenders (other than any “clearly
identifiable affiliate” (on the basis of such affiliate’s name) included in the
definition of “Disqualified Lenders”) is permitted to be made available to any
Lender who specifically requests a copy thereof) or any natural person) loans
and commitments under the Revolving Facility with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required (x) after the occurrence and during
the continuance of a payment or bankruptcy event of default or (y) when a
Revolving Loan (and related commitment) is assigned by a Revolving Facility
Lender to a Revolving Lender or an affiliate of a Revolving Lender. All
assignments of Revolving Loans (and related commitments) will also require the
consent of the Administrative Agent (other than an assignment to a Revolving
Lender or an affiliate of a Revolving Lender), the Issuing Bank and the
Swingline Lender.  Each assignment under the Revolving Facility will be in an
amount of an integral multiple of $5,000,000 or, if less, all of such Revolving
Facility Lender’s remaining commitments under the Revolving Facility.
      The Term Facility Lenders will be permitted to assign (other than to any
Disqualified Lender (provided that the list of Disqualified Lenders (other than
any “reasonably identifiable affiliate” (on the basis of such affiliate’s name)
included in the definition of “Disqualified Lenders”) is permitted to be made
available to any Lender who specifically requests a copy thereof) or any natural
person) Term Loans with the consent of the Borrower and the Administrative Agent
(in each case, such consent not to be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required (x) after the
occurrence and during the continuance of a payment or bankruptcy event of
default or (y) when a Term Loan is assigned to a Lender or an affiliate of a
Lender or an Approved Fund (as defined below) of a Lender.  The consent of the
Borrower to any assignment shall be deemed to be given if the Borrower fails to
respond to a request for such consent within ten (10) Business Days.  Each
assignment will be in an amount of an integral multiple of $1,000,000 or, if
less, all of such Term Facility Lender’s remaining Term Loans.
      The Lenders will be permitted to sell participations in Loans (other than
to any Disqualified Lender (provided that the list of Disqualified Lenders
(other than any “reasonably identifiable affiliate” (on the basis of such
affiliate’s name) included in the definition of “Disqualified Lenders”) is
permitted to be made available to any Lender who specifically requests a copy
thereof)) without any consent being required, subject to customary limitations;
provided that the Administrative Agent shall have no oversight or responsibility
of any kind for ensuring that the Lenders do not participate Loans to
Disqualified Lenders.  Voting rights of participants shall be limited to matters
in respect of (a) increases in commitments participated to such participants (it
being understood that a waiver of any condition precedent or the waiver of any
default or mandatory prepayment shall not constitute an increase of any
commitment of any Lender), (b) reductions of principal, interest (other than a
waiver of default interest) or fees (it being understood that any change in the
definitions of any ratio used in the calculation of any rate of interest or fees
(or the component definitions) shall not constitute a reduction in any rate of
interest or fees), (c) extensions of final maturity or the due date of any
amortization, interest or fee payment (other than with respect to any Extension
Facility), (d) releases of the guarantees of all or substantially all Guarantors
or all or substantially all of the Collateral, and (e) changes in voting
threshold of the foregoing clauses (a) through (d), in each case, with respect
to which the affirmative vote of the Lender from which it purchased a
participation would be required.




Annex B-29

--------------------------------------------------------------------------------




  Upon any assignment by a Lender without the Borrower’s consent to an entity
that is a Disqualified Lender as of the date of such assignment or any
assignment by a Lender to the extent the Borrower’s consent is required under
the terms of the Term/Revolver Documentation for such assignment and such
consent is not given or deemed given, the Borrower shall be entitled to seek any
remedies available to the Borrower at law.  The Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.
      “Approved Fund” means, with respect to any Term Facility Lender, any
person (other than a natural person) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (i) such Lender, (ii) an affiliate of such
Lender or (iii) an entity or an affiliate of an entity that administers, advises
or manages such Lender.
   
Expenses and Indemnification:
  The Borrower shall pay (a) if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Lead
Arrangers and the Commitment Parties (promptly and in any event within 30 days
following a written demand therefor, together with reasonable backup
documentation supporting such reimbursement request) associated with the
syndication of the Term/Revolver Facilities and the preparation, execution,
delivery and administration of the Term/Revolver Documentation and any amendment
or waiver with respect thereto (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to the Administrative Agent, the Lead Arrangers and
the Commitment Parties and, if necessary, specialty counsel and one local
counsel in any relevant material jurisdiction) and (b) after the Closing Date,
all reasonable and documented out-of-pocket expenses of the Administrative Agent
and the Lenders (promptly and in any event within 30 days following a written
demand therefor, together with reasonable backup documentation supporting such
reimbursement request) (but limited, in the case of legal fees and expenses, to
the reasonable and documented out of pocket fees, disbursements and other
charges of one counsel to the Administrative Agent and the Lenders taken as a
whole, and, if necessary, specialty counsel and one local counsel to the
Administrative Agent and the Lenders taken as a whole in any relevant
jurisdiction and solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Lenders similarly situated taken as a whole) in connection with the
enforcement of the Term/Revolver Documentation or protection of rights
thereunder.




Annex B-30

--------------------------------------------------------------------------------




  The Administrative Agent and the Lenders (and their affiliates and controlling
persons and their respective officers, directors, employees, partners, trustees,
advisors, shareholders, agents and other representatives and their successors
and permitted assigns) (each, an “indemnified person”) will be indemnified for
and held harmless by the Borrower and the Guarantors against, any losses,
claims, damages, liabilities or expenses (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees, disbursements
and other charges of one outside counsel to all indemnified persons taken as a
whole and, if reasonably necessary, specialty counsel and one local counsel for
all indemnified persons taken as a whole in each relevant jurisdiction, and
solely in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected
indemnified persons similarly situated taken as a whole) and other reasonable
and documented out-of-pocket expenses arising out of, resulting from or in
connection with the Transactions, the Facilities or the use or the proposed use
of proceeds thereof or any actual or threatened claim, dispute, litigation,
investigation or proceeding relating thereto (regardless of whether such
indemnified person is a party thereto and whether or not such proceedings are
brought by the Borrower or the Borrower’s equity holders, affiliates, creditors
or any other third party), except to the extent they arise from the gross
negligence, bad faith or willful misconduct of, or a material breach of the
Term/Revolver Documentation by, the relevant indemnified person or any of its
Related Indemnified Persons, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or from any dispute
solely among the indemnified persons other than any claims against an
indemnified person in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Term/Revolver
Facilities and not arising out of any act or omission of the Borrower or any
affiliate of the Borrower; provided that neither (x) the Borrower or any of its
affiliates nor (y) any indemnified person shall be liable for any indirect,
special, punitive or consequential damages (in the case of clause (x), other
than in respect of any such damages required to be indemnified hereunder).  Each
indemnified person shall promptly notify the Borrower, to the extent legally
permitted, upon receipt of written notice of any claim or threat to institute a
claim; provided that any failure by any indemnified person to give such notice
shall not relieve the Borrower from the obligation to indemnify such indemnified
person.




Annex B-31

--------------------------------------------------------------------------------



Contractual
Recognition of EU/UK
Bail-In:
The Term/Revolver Documentation will contain customary contractual recognition
of EU/UK bail-in provisions.
   
Governing Law and Forum:
 
New York. Notwithstanding the foregoing it is understood and agreed that
determinations as to (x) the accuracy of the Specified Acquisition Agreement
Representations and whether any Specified Acquisition Agreement Representations
have been breached and whether you (or your affiliates) have the right to
terminate your (or their) obligations pursuant to Section 7.01(c) of the
Acquisition Agreement or to decline to consummate the Acquisition pursuant to
Section 6.02(a) of the Acquisition Agreement as a result of a breach of any such
Specified Acquisition Agreement Representations, (y) whether an Acquisition
Agreement Material Adverse Effect (as defined in the Conditions Annex) has
occurred and (z) whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement will, in each case, be governed by, and
enforced and construed in accordance with, the laws of the state of Delaware
including its statutes of limitations, without regard to the conflict of laws
rules of such state that would result in the applications of the laws of another
jurisdiction.
   
Counsel to the
Commitment Parties
and the Lead Arranger:
Davis Polk & Wardwell LLP.
   
Interest Rates:
The interest rates under the Term/Revolver Facilities will be as follows:
      With respect to the Term Loans initially, Adjusted LIBOR plus 4.00% or, at
the option of the Borrower, ABR plus 3.00%.
      After delivery of the financial statements for the first full fiscal
quarter after the Closing Date, the applicable margin with respect to the Term
Loans shall be subject to two 25 basis points reductions at First Lien Net
Leverage Ratio levels of 0.50x less than the First Lien Net Leverage Ratio as of
the Closing Date and 1.00x less than the First Lien Net Leverage Ratio as of the
Closing Date.
      With respect to the Revolving Loans initially, Adjusted LIBOR plus 3.75%
or, at the option of the Borrower, ABR plus 2.75%.
      After delivery of the financial statements for the first full fiscal
quarter after the Closing Date, the applicable margin with respect to the
Revolving Loans shall be subject to two 25 basis points reductions at First Lien
Net Leverage Ratio levels of 0.50x less than the First Lien Net Leverage Ratio
as of the Closing Date and 1.00x less than the First Lien Net Leverage Ratio as
of the Closing Date.




Annex B-32

--------------------------------------------------------------------------------




  The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed
by all relevant Lenders, 12 months or a shorter period) for Adjusted LIBOR
borrowings.
      Calculation of interest shall be on the basis of the actual days elapsed
in a year of (i) 360 days (or 365 or 366 days, as the case may be, in the case
of ABR Loans based on the Prime Rate) and interest shall be payable (i) in the
case of Adjusted LIBOR, at the end of each interest period and, in any event, at
least every 3 months and (ii) in the case of ABR Loans, quarterly in arrears.
      ABR is the Alternate Base Rate, which is the highest of (i) the rate
published by The Wall Street Journal, (ii) the Federal Funds Effective Rate plus
1/2 of 1.00% and (iii) Adjusted LIBOR for a period of one month plus 1.00%.
      “Adjusted LIBOR” is, with respect to any currency available to be borrowed
under the Term/Revolver Facilities, the London interbank offered rate for the
applicable currency as determined by customary reference to the ICE Benchmark
Administration London Interbank Offered Rate or the Banking Federation of the
European Union Interest Settlement Rate, as applicable and as adjusted for
customary Eurodollar reserve requirements, if any; provided that Adjusted LIBOR
shall be (i) not less than 0.50% with respect to Term Loans (the “Term Loan
LIBOR Floor”) and (x) not less than 0.00% with respect to Revolving Loans.
      The Term/Revolver Documentation will contain customary successor LIBOR
provisions to be mutually agreed.
   
Unused Commitment Fee:
 
The Borrower shall pay to the Revolving Facility Lenders an unused commitment
fee calculated at a rate per annum equal to 0.25% on the average daily unused
portion of the commitments of the non-Defaulting Lenders under the Revolving
Facility, payable quarterly in arrears.
   
Letter of Credit Fees:
 
A per annum fee equal to the spread over Adjusted LIBOR then in effect under the
Revolving Facility will accrue on the aggregate face amount of outstanding
letters of credit under the Revolving Facility, payable in arrears at the end of
each quarter and upon the termination of the Revolving Facility, in each case,
for the actual number of days elapsed over a 360-day year.  Such fees shall be
distributed to the Revolving Facility Lenders participating in the Revolving
Facility pro rata in accordance with the amount of each such Revolving Facility
Lender’s Revolving Commitment.  In addition, a fronting fee in a percentage
amount to be agreed (but in any event not to exceed 0.125%) between the Borrower
and the applicable Issuing Bank of the face amount of each letter of credit
shall be payable quarterly in arrears and upon termination of the Revolving
Facility to the relevant Issuing Bank for its own account.  In addition,
customary administrative, issuance, amendment, payment and negotiation charges
will be payable to the Issuing Bank for its own account.



Annex B-33

--------------------------------------------------------------------------------

ANNEX C
$650,000,000
SENIOR SECURED BRIDGE FACILITY
SUMMARY OF TERMS AND CONDITIONS
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Terms and Conditions
is attached or, as applicable, Annex A, Annex B or the Conditions Annex to the
Commitment Letter.
Borrower:
The Borrower.
   
Joint Lead Arrangers and
Bookrunning Managers:
MSSF, Barclays, CSLF and MUFG will act as joint lead arrangers and bookrunning
managers (in such capacities, the “Lead Arrangers”).
   
Lenders:
A syndicate of financial institutions and other entities arranged by the Lead
Arrangers and reasonably acceptable to you (excluding any Disqualified Lenders)
(each a “Bridge Lender” and, collectively, the “Bridge Lenders”).
   
Administrative Agent:
MSSF (in such capacity, the “Bridge Administrative Agent”).
   
Bridge Loans:
Senior secured bridge facility consisting of bridge loans (the “Bridge Loans”)
in an aggregate principal amount of up to $650,000,000.
      The aggregate principal amount of the Bridge Loans available to be
borrowed on the Closing Date will be automatically reduced by (i) the net cash
proceeds received by the Borrower or any of its subsidiaries from any
non-ordinary course asset sale on or prior to the Closing Date (other than any
intercompany asset sales) to the extent not required to prepay the loans under
the Existing Borrower Credit Agreement (subject to any reinvestment rights
contained therein) and (ii) the gross proceeds from Notes and/or Securities (as
defined in the Fee Letter) issued (in escrow or otherwise) on or before the
Closing Date and the gross proceeds of any other debt or equity issuance or
financing completed (in escrow or otherwise) for the purpose of financing the
Acquisition or refinancing all or a portion of the Bridge Facility on or before
the Closing Date. The Borrower shall promptly deliver written notice of any
mandatory commitment reduction hereunder.
   
Use of Proceeds:
The proceeds of the Bridge Facility will be used on the Closing Date to fund the
Acquisition and the Refinancing and to pay fees, costs and expenses related to
the Transactions (including accrued and unpaid interest and applicable
premiums).
   
Availability:
The Bridge Facility will be available only in a single draw on the Closing
Date.  Amounts borrowed under the Bridge Facility that are repaid or prepaid may
not be reborrowed.



Annex C-1

--------------------------------------------------------------------------------



Documentation:
The documentation for the Bridge Loans (the “Bridge Loan Documentation”, and
together with the Revolver/Term Documentation, the “Loan Documentation”) will be
negotiated in good faith and substantially similar to the Term/Revolver
Documentation, as modified in a manner to reflect the terms of this Bridge Term
Sheet and the Fee Letters; provided that in all instances (1) the only
conditions to the funding of the Bridge Loans will be those set forth in the
Conditions Annex and (2) the Bridge Loan Documentation will (x) contain only
those covenants, representations and warranties and events of default set forth
herein and (y) be subject to the Limited Conditionality Provision (such
provisions being referred to collectively as the “Bridge Loan Documentation
Principles” and together with the Term/Revolver Documentation Principles, the
“Documentation Principles”).
   
Ranking:
Same as the Term/Revolver Credit Agreement.
   
Guarantors:
Same as the Term/Revolver Credit Agreement.
   
Security:
Same as the Term/Revolver Credit Agreement.
   
Interest:
Interest rates and fees in connection with the Bridge Loans and the Exchange
Notes will be as specified in the Fee Letters and on Schedule I attached hereto.
   
Maturity/Exchange:
The Bridge Loans will mature on the date (the “Initial Maturity Date”) that is
twelve months after the Closing Date.  If the Bridge Loans have not been repaid
in full on or prior to the Initial Maturity Date, subject to payment of the
Bridge Conversion Fee (as defined in the Fee Letters), the Bridge Loans will
automatically be converted into term loans (each, an “Extended Term Loan”) due
on the date that is eight years after the Closing Date.  The Extended Term Loans
will be governed by the provisions of the Bridge Loan Documentation and will
have the same terms as the Bridge Loans except as expressly set forth on
Schedule II hereto.
      Bridge Lenders under the Extended Term Loans will have the option at any
time or from time to time to receive Exchange Notes (the “Exchange Notes”) in
exchange for such Extended Term Loans having the terms set forth on Schedule III
hereto; provided that the Borrower may defer the issuance of Exchange Notes
until such time as the Borrower has received requests to issue an aggregate
principal amount of Exchange Notes equal to at least $250,000,000.




Mandatory Prepayment:
  Prior to the Initial Maturity Date and to the extent permitted by the
Term/Revolver Documentation, the Borrower will be required to prepay the Bridge
Loans on a pro rata basis, at par plus accrued and unpaid interest with:
      (a)
100% of the net cash proceeds from the issuance of the Notes and/or any other
indebtedness for borrowed money by the Borrower or any of its restricted
subsidiaries, (other than any Excluded Debt and the Term/Revolver Facilities);
and




Annex C-2

--------------------------------------------------------------------------------


  (b)

100% of the net cash proceeds from any issuance of equity securities of the
Borrower (other than any Excluded Equity Offering);
        (c) 

100% of the net cash proceeds of all non-ordinary course asset sales, insurance
and condemnation recoveries and other asset dispositions by the Borrower or any
of its restricted subsidiaries, subject to customary reinvestment rights and
exceptions to be mutually agreed upon which shall be substantially similar to
those in the Term/Revolver Documentation.
        Each such prepayment will be made together with accrued and unpaid
interest to the date of prepayment, but without premium or penalty (except
breakage costs related to prepayments not made on the last day of the relevant
interest period). 
      “Excluded Debt” shall mean (i) intercompany indebtedness of the Borrower
and its restricted subsidiaries, (ii) ordinary-course purchase money
indebtedness, financial leases or capital lease obligations, (iii) borrowings
under the Term/Revolver Credit Agreement, or any amendment, refinancing or
replacement thereof, in each case, up to $1,000,000,000 of term loans and
$400,000,000 revolving commitments in the aggregate, (iv) issuances of
commercial paper, ordinary course letter of credit facilities, overdraft
protection and ordinary course local facilities of foreign subsidiaries
(including the renewal, replacement or refinancing thereof) and ordinary course
factoring and seller lending arrangements, (v) bilateral working capital
facilities entered into in the ordinary course of business and consistent with
past practice, (vi) hedging and cash management arrangements, and (vii)
additional exceptions to be agreed.
      “Excluded Equity Offerings” shall mean (i) equity interests issued
pursuant to the Acquisition Agreement, (ii) issuances pursuant to employee
compensation plans, employee benefit plans, employee based incentive plans or
arrangements, employee stock purchase plans, dividend reinvestments plans and
retirement plans or issued as compensation to officers and/or non-employee
directors or upon conversion or exercise of outstanding options or other equity
awards, (iii) issuances among the Borrower and its subsidiaries (including in
connection with joint venture arrangements), (iv) issuances of directors’
qualifying shares and/or other nominal amounts required to be held by persons
other than the Borrower and its subsidiaries under applicable law, and (v)
additional exceptions to be agreed.
    Change of Control:
Upon any change of control, the Borrower will be required to offer to prepay the
entire principal amount of the Bridge Loans (plus any accrued and unpaid
interest) at par.
   
Voluntary Prepayment:
  The Bridge Loans may be prepaid at any time, in whole or in part, at the
option of the Borrower, upon notice and in a minimum principal amount and in
multiples to be agreed upon, at 100% of the principal amount of the Bridge Loans
prepaid, plus all accrued and unpaid interest and fees (including any breakage
costs) to the date of the repayment.




Annex C-3

--------------------------------------------------------------------------------



Conditions Precedent to Funding:
  The funding of the Bridge Loans will be subject solely to satisfaction of the
conditions precedent set forth in Section 3 of the Commitment Letter and the
Conditions Annex.
   
Representations and Warranties:
  The Bridge Loan Documentation will contain usual and customary representations
and warranties for facilities of this type and substantially similar to the
representations and warranties contained in the Term/Revolver Credit Agreement,
with such changes as are reasonably appropriate in connection with the Bridge
Facility, subject to the Limited Conditionality Provision.
   
Covenants:
  The Bridge Loan Documentation will contain affirmative covenants comparable to
those contained in the Term/Revolver Credit Agreement (and also including a
covenant to comply with the securities demand provisions in the Fee Letters, a
customary offering cooperation covenant, and a covenant to use all commercially
reasonable efforts to refinance the Bridge Loans as soon as practicable) and
incurrence-based negative covenants consistent with the Bridge Loan
Documentation Principles; provided that prior to the Initial Maturity Date, the
restricted payments, lien and debt incurrence covenants shall be more
restrictive than is customary for high yield senior secured debt securities in a
manner customary for bridge financings to be mutually agreed.
      The Bridge Loan Documentation will not include any financial maintenance
covenants.
   
Events of Default:
Consistent with the Bridge Loan Documentation Principles.
   
Yield Protection and Increased Costs:
  Usual for facilities and transactions of this type (including mitigation
provisions, tax gross up provisions and to include Dodd-Frank and Basel III as
changes in law) and which will be, in any event, not less favorable to the
Borrower than the corresponding provisions of the Term/Revolver Credit
Agreement.
   
Assignments and Participations:
  Subject to the prior approval of the Bridge Administrative Agent (such
approval not to be unreasonably withheld) and compliance with applicable
securities laws, the Bridge Lenders will have the right to assign Bridge Loans
(other than to any Disqualified Lender (provided that the list of Disqualified
Lenders (other than any “clearly identifiable affiliate” (on the basis of
similarity of such affiliate’s name) included in the definition of “Disqualified
Lenders”) is permitted to be made available to any Bridge Lender who
specifically requests a copy thereof) or any natural person); provided, however,
that prior to the Initial Maturity Date and so long as no Demand Failure Event
(as defined in the Initial Lender Fee Letter) or payment or bankruptcy default
or event of default has occurred and is continuing, the consent of the Borrower
(not to be unreasonably withheld or delayed) shall be required with respect to
any assignment if, subsequent thereto, the Bridge Lenders would hold, in the
aggregate, less than 50.1% of the outstanding Bridge Loans.  The Borrower shall
be deemed to have consented to an assignment request if the Borrower has not
objected thereto within ten Business Days after written notice thereof. 
Notwithstanding anything to the contrary herein, the Bridge Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
the Bridge Facility relating to Disqualified Lenders.




Annex C-4

--------------------------------------------------------------------------------





The Bridge Loan Documentation will provide that, so long as no default or event
of default is continuing, Bridge Loans may be purchased by and assigned to the
Borrower or any of its subsidiaries through any offer to purchase or take by
assignment open to all Lenders on a pro rata basis in accordance with customary
procedures to be agreed; provided that Bridge Loans owned or held by the
Borrower or any of its subsidiaries will be cancelled for all purposes.






The Bridge Lenders will have the right to participate their Bridge Loans (other
than to any natural person) without restriction, other than customary voting
limitations.  Participants will have the same benefits as the selling Bridge
Lenders would have (and will be limited to the amount of such benefits) with
regard to yield protection and increased costs, subject to customary limitations
and restrictions.



Required Lenders:

On any date of determination, those Bridge Lenders who collectively hold more
than 50% of the aggregate outstanding Bridge Loans (the “Required Bridge
Lenders”).




Amendments and Waivers:
Amendments and waivers of the provisions of the Bridge Loan Documentation will
require the approval of the Required Bridge Lenders, except that (a) the consent
of all Bridge Lenders directly adversely affected thereby will be required with
respect to: (i) reductions of principal, interest, fees or other amounts, (ii)
except as provided under “Maturity/Exchange” above, extensions of scheduled
maturities or times for payment (other than for purposes of administrative
convenience), (iii) increases in the amount of any Bridge Lender’s commitment,
(iv) additional restrictions on the right to exchange Extended Term Loans for
Exchange Notes or any amendment to the rate of such exchange, (v) changes in
call dates or call prices (other than notice provisions) and (vi) changes in pro
rata sharing provisions, (b) the consent of 100% of the Lenders will be required
with respect to customary matters, including (i) to permit the Borrower to
assign its rights under the Bridge Loan Documentation and (ii) to modify any
voting percentages and (c) the consent of the Bridge Administrative Agent will
be required to amend, modify or otherwise affect its rights and duties.



Annex C-5

--------------------------------------------------------------------------------



Indemnification:
Same as the Term/Revolver Credit Agreement.
   
Expenses:
Same as the Term/Revolver Credit Agreement.
   
Contractual Recognition of
EU/UK Bail-In:
The Bridge Loan Documentation will contain customary contractual recognition of
EU/UK bail-in provisions
   
Governing Law and Forum:
Same as the Term/Revolver Credit Agreement.
   
Waiver of Jury Trial and
Punitive and Consequential
Damages:
 
Same as the Term/Revolver Credit Agreement.
   
Counsel for the Lead Arrangers
and the Bridge Administrative
Agent:
Davis Polk & Wardwell LLP



Annex C-6

--------------------------------------------------------------------------------

SCHEDULE I TO ANNEX C
INTEREST RATES ON THE BRIDGE LOANS
Interest Rate:
 
The Bridge Loans will bear interest for the first three month period commencing
on the Closing Date at a variable rate per annum  equal to the sum of (a) the
three-month LIBOR Rate plus (b) a spread equal to 4.00% (the “Applicable
Margin”).
      The Applicable Margin will each increase by an additional 0.50% following
each three-month period after the Closing Date.  Notwithstanding the foregoing,
the interest rate on the Bridge Loans will not at any time prior to the Initial
Maturity Date exceed the Total Cap (as defined in the Fee Letters).
      Interest will be payable quarterly in arrears and on the Initial Maturity
Date and will be calculated on the basis of the actual number of days elapsed in
a year of 360 days.




  Upon the occurrence of a Demand Failure Event, all outstanding Bridge Loans
will accrue interest at the Total Cap.
      The “LIBOR Rate” will be defined and calculated as specified in the Bridge
Loan Documentation; provided that at no time will the LIBOR Rate be deemed to be
less than 1.00% per annum.
      The Bridge Loan Documentation will contain customary successor LIBOR
provisions to be mutually agreed.
   
Default Rate:
Same as set forth in the Term/Revolver Credit Agreement.  Such Default Rate may
be in excess of any cap or limitation on yield or interest rate set forth in
this Commitment Letter or in the Fee Letters.



Schedule I to Annex C-1

--------------------------------------------------------------------------------

SCHEDULE II TO ANNEX C
EXTENDED TERM LOANS
SUMMARY OF TERMS AND CONDITIONS
Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Terms and Conditions for the Bridge Facility to which
this Schedule II is attached.
Borrower:
The Borrower.
   
Guarantors:
Same as the Bridge Loans.
   
Security:
Same as the Bridge Loans.
   
Ranking:
Same as the Bridge Loans.
   
Maturity:
Eight years from the Closing Date.
   
Interest Rate:
The Extended Term Loans will bear interest at the Total Cap.
   
Default Rate:
Same as the default rate for the Bridge Loans.
   
Voluntary Prepayment:
The Extended Term Loans may be prepaid, in whole or in part, in minimum
denominations to be agreed, at par, plus accrued and unpaid interest upon not
less than one Business Day’s prior written notice, at the option of the Borrower
at any time.
   
Change of Control:
Same as the Bridge Loans.
   
Covenants, Events of Default and
Offers to Repurchase:
The covenants, events of default and offers to repurchase (other than with
respect to a change of control as described above) that would be applicable to
the Exchange Notes, if issued, will also be applicable to the Extended Term
Loans in lieu of the corresponding provisions applicable to the Bridge Loans.
   
Governing Law and Forum:
Same as the Bridge Loans.



Schedule II to Annex C-1

--------------------------------------------------------------------------------

SCHEDULE III TO ANNEX C
EXCHANGE NOTES
SUMMARY OF TERMS AND CONDITIONS
Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Terms and Conditions for the Bridge Facility to which
this Schedule III is attached.
Issuer:
The Borrower.
   
Guarantors:
Same as the Guarantors of the Bridge Loans.
   
Security:
Same as the Bridge Loans.
   
Principal Amount:
The Exchange Notes will be available only in exchange for the Extended Term
Loans.  The principal amount of the Exchange Notes will equal 100% of the
aggregate principal amount of the outstanding Extended Term Loans for which they
are exchanged and will have the same ranking as the Extended Term Loans for
which they are exchanged.  The minimum aggregate principal amount of Extended
Term Loans to be exchanged for the Exchange Notes shall not be less than
$250,000,000.
   
Ranking:
Same as the Bridge Loans.
   
Maturity:
Eight years from the Closing Date.
   
Interest Rate:
The Exchange Notes will bear interest at the Total Cap.
   
Default Rate:
Same as the default rate for the Bridge Loans.
   
Mandatory Redemption:
No mandatory redemption provisions other than 101% change of control put and
customary asset sale offer to repurchase provisions, subject to the Bridge Loan
Documentation Principles.
   
Optional Redemption:
The Exchange Notes will be non-callable until the third anniversary of the
Closing Date, subject to a customary T+50 “make-whole” redemption. Thereafter,
each Exchange Note will be callable at par plus accrued and unpaid interest plus
a premium equal to 50% of the coupon on the Exchange Notes, which premium shall
decline ratably on each subsequent anniversary of the Closing Date thereafter to
zero on the date that is two years prior to the maturity date of the Exchange
Notes.
      Prior to the third anniversary of the Closing Date, the Borrower may
redeem up to 40% of such Exchange Notes with the proceeds from an equity
offering at a redemption price equal to par plus accrued and unpaid interest
plus a premium equal to 100% of the coupon in effect on such Exchange Notes.
      Prior to a Demand Failure Event, any Exchange Notes held by the Initial
Lenders or their respective affiliates (other than (x) asset management
affiliates purchasing Exchange Notes in the ordinary course of their business as
part of a regular distribution of the Exchange Notes and (y) Exchange Notes
acquired pursuant to bona fide open market purchases from third parties or
market making activities), shall be prepayable and/or subject to redemption in
whole or in part at par plus accrued and unpaid interest on a non-ratable basis
so long as such Exchange Notes are held by them.




Schedule III to Annex C-1

--------------------------------------------------------------------------------



Registration Rights:
None – 144A for life.
   
Right to Resell Notes:
Any Lender (and any subsequent holder) will have the absolute and unconditional
right to resell the Exchange Notes to one or more third parties, whether by
assignment or participation and subject to compliance with applicable securities
laws.
   
Covenants; Events of Default:
The Exchange Notes shall be subject to covenants and events of default that are
consistent with the Bridge Loan Documentation Principles and based on those
contained in the preliminary offering memorandum or prospectus, if any, used to
market the Notes.
   
Defeasance; Satisfaction; and
Discharge:
The Exchange Notes shall be subject to defeasance and satisfaction and discharge
provisions that are consistent with the Bridge Loan Documentation Principles and
based on those contained in the preliminary offering memorandum or prospectus,
if any, used to market the Notes.
   
Governing Law and Forum:
New York.
   
Counsel to the Lead Arranger:
Davis Polk & Wardwell LLP.



Schedule III to Annex C-2

--------------------------------------------------------------------------------

ANNEX D
CONDITIONS ANNEX
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached or, as
applicable, Annex A, Annex B or Annex C to the Commitment Letter.
Closing and the making of the initial extensions of credit under the Facilities
will be subject to the satisfaction of the following conditions precedent, which
shall be subject to the Limited Conditionality Provision in all respects:
1. (a) With respect to the Term Loan Facility and the Revolving Loan Facility,
the execution and delivery by the Borrower and the other Loan Parties of the
Term/Revolver Documentation and (b) with respect to the Bridge Facility, the
execution and delivery by the Borrower and the other Loan Parties of the Bridge
Loan Documentation, in each case, which shall be consistent with the Commitment
Documents.
2. Subject to the Limited Conditionality Provision, (a) the Lead Arrangers shall
have received: (i) customary legal opinions, (ii) customary evidence of
authority, (iii) customary officer’s certificates, (iv) good standing
certificates (to the extent applicable) in the respective jurisdictions of
organization of the Borrower and the Guarantors, (v) customary borrowing
requests, and (vi) a certificate of the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Borrower in the form
attached as Annex E to the Commitment Letter, certifying that the Borrower and
its subsidiaries, on a consolidated basis, after giving effect to the
Transaction, are solvent and (b) all documents and instruments required to
create and perfect the Administrative Agent’s and the Bridge Administrative
Agent’s security interests in the Collateral shall have been executed and
delivered and, if applicable, be in proper form for filing.
3. Since the date hereof, there shall not have been, nor shall there be, a
Material Adverse Effect (as defined in the Acquisition Agreement in effect as of
the date hereof) (an “Acquisition Agreement Material Adverse Effect”).
4. The Acquisition shall be consummated prior to or substantially concurrently
with the initial funding of the Facilities in accordance with the terms set
forth in the Acquisition Agreement without giving effect to any modifications
thereunder, or any waiver or consent thereunder by the Borrower or at the
Borrower’s request, that is materially adverse to the interests of the Lenders,
without the consent of the Lead Arrangers, such consent not to be unreasonably
withheld, delayed or conditioned (it being understood that (x) any change in the
amount or form of the purchase price (except for (i) any reduction in the
purchase price of up to 10% (cumulative for all such decreases) so long as all
of such reduction is applied to reduce the Bridge Facility and the Term Facility
on a pro rata basis and (ii) any increase in purchase price funded solely with
equity of the Borrower or the proceeds from the issuance of equity securities of
the Borrower) and (y) any change to the definition of “Material Adverse Effect”
shall require such consent of the Lead Arranger).
5. The Refinancing shall have been consummated prior to, or shall be consummated
substantially simultaneously with, the initial borrowing under the Facilities,
and all commitments under the Existing Borrower Credit Agreement shall have been
terminated prior to or concurrently with the initial borrowing under the
Facilities.
Annex D-1

--------------------------------------------------------------------------------

6. The Lead Arrangers shall have received:
   (a) with respect to the Borrower and its subsidiaries, (i) audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the three most recently completed fiscal
years ended at least 60 days prior to the Closing Date (and the related audit
reports) and (ii)  unaudited consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal quarter
ended since the last audited financial statements and at least 40 days prior to
the Closing Date (other than the fourth fiscal quarter) (and comparable periods
for the prior fiscal year); provided that the Lead Arrangers hereby acknowledge
receipt of the audited financial statements referred to in clause (i) above for
the fiscal years ended June 30, 2017, 2018 and 2019 and clause (ii) above for
the fiscal quarters ended December 31, 2020 and March 31, 2020; provided
further, that the Lead Arrangers will be deemed to have received financial
statements referred to in clauses (i) and (ii) if the Borrower has filed such
financial statements with the Securities and Exchange Commission via the EDGAR
filing system and such financial statements are publicly available;
   (b) with respect to the Acquired Company and its subsidiaries, (i) the
audited carveout consolidated statement of operations, consolidated balance
sheet, consolidated statement of cash flows and consolidated statement of
changes in member’s equity for the Acquired Company and its subsidiaries as of
and for the fiscal years ended December 31, 2018 and 2019 and thereafter for the
most recently completed fiscal years ended at least 60 days prior to the Closing
Date, including the notes and schedules thereto, accompanied by the reports
thereon of the Acquired Company’s and its subsidiaries’ independent auditors for
the years then ended; (ii) the unaudited carveout consolidated statement of
operations, consolidated balance sheet, consolidated statement of cash flows and
consolidated statement of changes in member’s equity for the Acquired Company
and its subsidiaries as of and for the six months ended June 30, 2020, and the
comparable prior period, including the notes and schedules thereto, accompanied
by the reports thereon of the Acquired Company’s and its subsidiaries’
independent auditors; and (iii) the unaudited carveout consolidated statement of
operations, consolidated balance sheet, consolidated statement of cash flows and
consolidated statement of changes in member’s equity for the Acquired Company
and its subsidiaries as of and for each subsequent interim fiscal quarter ended
since the last audited financial statements and at least 40 days prior to the
Closing Date (other than the fourth fiscal quarter), and the comparable prior
period, including the notes and schedules thereto, accompanied by the reports
thereon of the Acquired Company’s and its subsidiaries’ independent auditors;
provided, that the Lead Arrangers will be deemed to have received financial
statements referred to in clauses (i) and (ii) if the Acquired Company or its
parent has filed such financial statements with the Securities and Exchange
Commission via the EDGAR filing system and such financial statements are
publicly available;
   (c) (i) a pro forma consolidated statements of income of the Borrower for the
most recently completed fiscal year ended at least 60 days prior to the Closing
Date and a pro forma consolidated balance sheet and related pro forma
consolidated statements of income for the interim period ending on the last day
of the most recent fiscal quarter ended since the last audited financial
statements and ending at least 40 days before the Closing Date and (ii) a pro
forma consolidated balance sheet and related consolidated statement of income as
of and for the 12-month period ending on the last day of the most recently
completed four-fiscal quarter period for which historical financial statements
of the Borrower are provided pursuant to paragraph 6(a)(i) or 6(a)(ii), prepared
after giving pro forma effect to each element of the Transactions as if the
Transactions had occurred on the last day of such interim period (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).
7. The Lead Arrangers shall have received, at least 5 Business Days prior to the
Closing Date, all documentation and other information regarding the Borrower
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, to the
extent requested at least 10 Business Days prior to the Closing Date.  To the
extent that the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least 5 days prior to the Closing Date, any
Lender that has requested, in a written notice to the Borrower at least 10 days
prior to the Closing Date, a customary certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in relation to the
Borrower shall have received such certification regarding beneficial ownership.
Annex D-2

--------------------------------------------------------------------------------

8. To the extent invoiced with reasonable detail at least two Business Days
prior to the Closing Date, all fees and expenses due to the Lead Arrangers, the
Administrative Agent, the Bridge Administrative Agent (if applicable) and the
Lenders required to be paid on the Closing Date (including the fees and expenses
of counsel for the Lead Arrangers, the Administrative Agent and the Bridge
Administrative Agent (if applicable)) will have been paid.
9. With respect to the Bridge Facility only, (i) one or more investment banks
satisfactory to MSSF, Barclays, Credit Suisse and MUFG (collectively, the
“Investment Banks”) (with the Lead Arrangers acknowledging that the foregoing
condition set forth in this clause (i) has been satisfied) shall have been
engaged to publicly sell or privately place the Notes and the Investment Bank
and the Lead Arrangers shall have received a preliminary offering memorandum or
preliminary private placement memorandum (each, an “Offering Document”) suitable
for use in a customary high-yield road show relating to the issuance of the
Notes, which contains all audited and unaudited historical (including Acquired
Company carveout financial statements) and pro forma financial statements
(including, in the case of audited financial statements, the auditor’s report
thereon) and other data (including other financial data of the type and form
customarily included in offering memoranda, and all other data, including any
other recent or probable material acquisitions, that the Securities and Exchange
Commission would require in a registered offering of such Notes (other than, in
the case of a private placement under Rule 144A or other offering exempt from
registration, (x) as would be required under Rules 3-09, 3-10 or 3-16 of
Regulation S-X or executive compensation disclosure required by Regulation S-K
Item 402 and (y) other information customarily excluded in private placements
pursuant to Rule 144A promulgated under the Securities Act or other offering
exempt from registration)) or would be necessary for the Investment Bank to
receive customary “comfort” (including “negative assurance” comfort) from
independent accountants to the Company and the Acquired Companies (the “Required
Notes Information”), provided that, such condition shall be deemed satisfied if
such Offering Document excludes the “description of notes” and sections that
would customarily be provided by the Investment Bank or their counsel or
advisors but is otherwise complete, and (ii) the Investment Bank shall have been
afforded a period of at least 15 consecutive Business Days (the “Marketing
Period”) (provided that, such period shall not be required to be consecutive to
the extent it would include any date from November 25, 2020 through and
including November 27, 2020 (which dates shall not count for purposes of the 15
consecutive Business Day period), January 18, 2021, February 15, 2021, May 31,
2021, July 5, 2021, September 6, 2021, any date from November 25, 2021 through
and including November 27, 2021 (which dates shall not count for purposes of the
15 consecutive Business Day period), and if such period has not ended on or
before December 11, 2020, it shall not commence before January 4,
2021) following receipt of an Offering Document, including the information
described in clause (i) above, and if such period has not ended prior to August
14, 2020, it will not commence until the audited financial statements of the
Borrower for the year ended June 30, 2020 meeting the requirements of clauses
6(a)(i) above have been included in the Offering Document, and if such period
has not ended prior to August 14, 2021, it will not commence until the audited
financial statements of the Borrower for the year ended June 30, 2021 meeting
the requirements of clauses 6(a)(i) above have been included in the Offering
Document, and if such period has not ended prior to February 14, 2021 or
February 14, 2022, as the case may be, it will not commence until the audited
financial statements of the Acquired Company and its subsidiaries for the fiscal
year ended December 31, 2020, and the fiscal year ended December 31, 2021,
respectively, meeting the requirements of clause 7(a)(i) above have been
included in the Offering Document, to seek to place the Notes with qualified
purchasers thereof (and at no time during such 15 Business Day period shall the
financial information in the Offering Document have become stale); provided that
the delivery of additional financial statements shall not cause the Marketing
Period to restart once it has been completed. The comfort letters to be provided
by the independent accountants of the Borrower and the Acquired Company shall be
in usual and customary form (including satisfying the requirements of SAS 72),
and the auditors shall be prepared to deliver such letters at the pricing date,
and shall cover both the financial statements of the Borrower and the Acquired
Company, as applicable, as well as financial data derived from the books and
records of the Borrower and the Acquired Company, as applicable, included in
such Offering Document.  If you shall in good faith reasonably believe that you
have delivered the Required Notes Information, you may deliver to the Lead
Arrangers written notice to that effect (stating when you believe you completed
any such delivery), in which case you shall be deemed to have delivered such
Required Notes Information on the date specified in such notice and the
Marketing Period shall be deemed to have commenced on the date specified in such
notice, unless the Lead Arrangers in good faith reasonably believes that you
have not completed delivery of such Required Notes Information and, within three
Business Days after its receipt of such notice from you, the Lead Arrangers
deliver a written notice to you to that effect (stating with specificity what
Required Notes Information you have not delivered). For purposes of this
Commitment Letter, “Business Day” means any day, other than a Saturday or a
Sunday, on which commercial banks in New York City are not required or
authorized by Law to remain closed.
Annex D-3

--------------------------------------------------------------------------------

10. With respect to the Term Loan Facility and the Revolving Loan Facility only,
the Lead Arrangers shall have been afforded a period of at least 15 consecutive
Business Days (the “Bank Marketing Period”) (provided that, such period shall
not be required to be consecutive to the extent it would include any date from
November 25, 2020 through and including November 27, 2020 (which dates shall not
count for purposes of the 15 consecutive Business Day period), January 18, 2021,
February 15, 2021, May 31, 2021, July 5, 2021, September 6, 2021, any date from
November 25, 2021 through and including November 27, 2021 (which dates shall not
count for purposes of the 15 consecutive Business Day period), and if such
period has not ended on or before December 11, 2020, it shall not commence
before January 4, 2021) following receipt of the information described in
paragraph 6(a) or (b) above, provided that the delivery of additional financial
statements shall not cause the Bank Marketing Period to restart once it has been
completed.  If you shall in good faith reasonably believe that you have
delivered the information described in paragraph 6(a) or (b) above, you may
deliver to the Lead Arrangers written notice to that effect (stating when you
believe you completed any such delivery), in which case you shall be deemed to
have delivered such information described in paragraph 6(a) or (b) above on the
date specified in such notice and the Bank Marketing Period shall be deemed to
have commenced on the date specified in such notice, unless the Lead Arrangers
in good faith reasonably believes that you have not completed delivery of such
information described in paragraph 6(a) or (b) above and, within three Business
Days after its receipt of such notice from you, the Lead Arrangers deliver a
written notice to you to that effect (stating with specificity what information
described in paragraph 6(a) or (b) above you have not delivered).
11. (a) The Specified Representations will be true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all
respects) and (b) the Specified Acquisition Agreement Representations will be
true and correct to the extent required by the definition thereof on the Closing
Date.
Annex D-4

--------------------------------------------------------------------------------

ANNEX E
FORM OF SOLVENCY CERTIFICATE
[DATE]
This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●] (the “Credit Agreement”; the terms defined therein being
used herein as therein defined).
I, [●], the Chief Financial Officer of Borrower, in such capacity and not in an
individual capacity, hereby certify as follows:
1. I am generally familiar with the businesses and assets of Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of Borrower pursuant to the Credit Agreement; and
2. As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt and
liabilities (subordinated, contingent or otherwise) of the Borrower and its
subsidiaries, taken as a whole, does not exceed the fair value of the assets (at
a fair valuation) of the Borrower and its subsidiaries, taken as a whole; (ii)
the present fair saleable value of the assets (at a fair valuation) of the
Borrower and its restricted subsidiaries, taken as a whole, is greater than the
amount that will be required to pay the probable liabilities of the Borrower and
its subsidiaries, taken as a whole, on their debts and other liabilities
subordinated, contingent or otherwise as they become absolute and matured; (iii)
the capital of the Borrower and its subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
restricted subsidiaries, taken as a whole, as conducted or contemplated as of
the date hereof; and (iv) the Borrower and its subsidiaries, taken as a whole,
have not incurred and do not intend to incur, or believe that they will incur,
debts or other liabilities (including current obligations and contingent
liabilities) beyond their ability to pay such debt or other liabilities as they
become due (whether at maturity or otherwise).  For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

  By:
        Name:
      Title:
Chief Financial Officer





Annex E-1